 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 608Webco Industries and United Steelworkers of Amer-ica.  Case 17ŒCAŒ19898 July 19, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On September 17, 1999, Administrative Law Judge Michael D. Stevenson issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions as modified and to adopt the recommended Order as modi-fied and set forth in full below. 1.  The judge found that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by laying off or terminat-ing a number of employees because of their support of the Union.  We agree with the judge™s findings except with regard to Charley Casey.3 Contrary to the judge, we find that the General Counsel failed to establish that Ca-sey™s union activities were a motivating factor in the Re-spondent™s decision to lay him off.                                                                                                                                                        1  The Respondent has requested oral argument. The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2  The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In affirming the judge™s finding that Supervisor Jene Harmon unlaw-fully interrogated Gary Schooley concerning his union views, we dis-avow the judge™s suggestion that interrogations of open union support-ers are necessarily coercive.  Contrary to the judge, neither the majority opinion nor Member Brame™s concurrence in Randell Warehouse of Arizona, 328 NLRB 1034 (1999), remanded 252 F.3d 445 (D.C. Cir. 2001), supports that proposition.  We find, under all the circumstances of this case set forth by the judge, and especially the Respondent™s previous unfair labor practices, that Harmon™s interrogation of Schoo-ley was coercive.  3  In finding the 8(a)(3) violations, the judge stated that, under Wright Line, 251 NLRB 1083 (1980), approved in NLRB v. Transpor-tation Management Corp., 462 U.S. 393 (1983), the General Counsel has the initial burden of establishing a prima facie case sufficient to support an inference that the employees™ protected activities were a motivating factor in the Respondent™s decisions to lay them off or ter-minate them.  Although it has sometimes phrased the General Coun-sel™s burden in terms of establishing a prima facie case, the Board has made clear that, under Wright Line, the General Counsel must establish that the employees™ protected conduct was, in fact, a motivating factor in the Respondent™s decision.  See, e.g., Manno Electric, 321 NLRB 278, 280 fn. 12 (1996). We find, however, that the General Counsel clearly carried that burden in this case.   As the judge found, there is no direct evidence that the Respondent knew that Casey supported the Union.  Ca-sey™s only union activities consisted of signing a union card and attending one union meeting, and there is no showing that the Respondent was aware of either. The judge, however, inferred from other circumstances that the Respondent laid Casey off because of his support of the Union.  Thus, the judge noted that in 1996, Ca-sey™s supervisor attempted to have him terminated for inadequate job performance, which was apparently due in part to Casey™s difficulties in reading.  Bill Weber, the Respondent™s founder and CEO, intervened on Casey™s behalf and prevented his termination, on the condition that he upgrade his reading and writing skills by working with a private tutor paid for by the Respondent.  Casey dropped out of the program after 2 months without achieving its objective, but nonetheless continued to work, with Weber™s permission, until he was laid off as part of a reduction in force for economic reasons in Oc-tober 1998.  The judge found that ﬁanimosity toward the Union trumped any personal relationshipﬂ between Ca-sey and Weber.  He reasoned that Weber condoned Ca-sey™s failure to improve his skills and therefore could not later rely on that failure as an excuse to discharge him. The judge™s reasoning cannot withstand scrutiny.  As the judge conceded, there is no direct evidence that the  The judge also stated that, if the General Counsel carries his initial burden, the burden shifts to the Respondent to demonstrate that it would have taken the same actions against the employees even in the absence of their protected activities and that, if the Respondent goes forward with such evidence, the General Counsel is required to rebut that evidence by demonstrating that the discrimination would not have taken place except for the employees™ protected activities.  That state-ment is incorrect.  Wright Line clearly states that, if the General Coun-sel carries his initial burden, the burden shifts to the Respondent to demonstrate that it would have taken the same actions even absent the employees™ protected activities; it is not the General Counsel™s burden to prove the opposite.  251 NLRB at 1089.  The Respondent™s burden thus is that of establishing an affirmative defense, for which it has the burden of persuasion.  Id. at 1088 fn. 11; Manno Electric, 321 NLRB at 280 fn. 12.  This allocation of burdens was explicitly approved by the Supreme Court in NLRB v. Transportation Management Corp., supra at 400Œ403; see also Director, Office of Workers™ Compensation Pro-grams v. Greenwich Collieries, 512 U.S. 267, 278 (1994).   Although the judge misstated the parties™ respective burdens, he found that the Respondent had failed to rebut the General Counsel™s case.  Thus, the judge correctly required the Respondent to prove that it would have taken the actions it did regardless of the employees™ union activities, and he found that it had failed to do so.  We agree. In affirming the judge™s findings, we note that Charlie Williams and Shawn Wilson were among the employees identified as union support-ers in management meetings in which employees were selected for layoff. 334 NLRB No. 77  WEBCO INDUSTRIES 609Respondent was aware of Casey™s support of the Union.  
And we do not think such awareness may be inferred 
simply from the fact that th
e Respondent laid Casey off 
in 1998 after failing to terminate him in 1996.  The judge 
accepted the Respondent™s repr
esentation that the 1998 
layoff was caused by adverse economic developments 

that required the Respondent to reduce its work force by 

more than 50 employees, or some 20 percent.
4  In such 
circumstances, it is understandable that the Respondent 

would seek to terminate employees whom it considered 
to be marginal performers.  Thus, it is entirely plausible 
that the Respondent selected
 Casey for layoff for lawful 
reasons even though it had not discharged him before.  

The Respondent may reasonably have deemed Casey an 
acceptable employee when business was good, but not 
when business had turned sour and it was necessary to 
trim the work force while retaining its best employees.
5  Accordingly, in th
e absence of any other evidence that 
the Respondent knew of Casey™s support of the Union, 

we do not think it proper to infer such knowledge, or an 
antiunion motive in his layoff.  We shall therefore dis-

miss the 8(a)(3) allegation insofar as it pertains to Ca-
sey™s layoff. 2.  The Respondent contends that the judge erred in 
finding that it violated Section 8(a)(3) by laying off 

Bryan O™Connell because O™Co
nnell was a supervisor.  
We find no merit in that contention. 
O™Connell was a trainer.  He spent approximately half 
of his working time training other employees to use vari-
ous pieces of equipment, an
d the other half operating 
equipment or assisting his supervisor, Mark McIllivain. 
As the judge found, O™Connell attended management 
meetings and took part in employee evaluations, as part 
of a process in which all of the employees in a work team 
would evaluate each other. O™
Connell also initialed other employees™ timecards and signe
d reprimand forms when 
McIllivain directed him to do so.  The judge found that 
none of those aspects of O™
Connell™s authority were suf-
ficient to render him a statutory supervisor. 
In its exceptions, the Respondent contends that the 
foregoing aspects of O™Connell™s authority establish that 

he was a supervisor.  It also argues that O™Connell pos-
sessed other types of authority, which the judge did not 
                                                          
                                                           
4  The decision to lay off is not alleged to be unlawful.  The com-
plaint alleges only that certain em
ployees were included in the layoff 
because they supported the Union. 
5  This is not, in other words, a 
typical condonation case, in which an 
employer tolerates an employee™s misconduct until union activity be-
gins, and then discharges him, asse
rtedly because of the previously 
tolerated misconduct.  In such cases, the only intervening event is the 

union activity.  Here, another interv
ening event occurred: the economic
 reverses the Respondent suffered, necessitating a reduction in its em-
ployee complement. 
discuss, that also establish his supervisory status.  Thus, 
the Respondent cites management™s reliance on 
O™Connell™s evaluations of the employees whom he was 
training, including in making decisions about whether or 
not to retain probationary employees.  The Respondent 
also relies on the fact that when McIllivain was absent, 
O™Connell sometimes was in charge of his department 

and had the authority to send employees home if they 
were sick.  The Respondent further notes that O™Connell 
critiqued other employees and that Robin Robinette, the 
Respondent™s director of human
 resources, testified that 
he had the authority to suspend employees who were 
suspected of wrongdoing.  Finally, the Respondent relies 
on such secondary indicia of
 supervisory status as the 
fact that O™Connell was higher paid than other rank-and-
file employees and that he wore the same uniform as 
certain supervisors and parked in the parking lot reserved 
for managers and supervisors. 
Section 2(11) of the Act defines a supervisor as  
[A]ny individual having authority, in the interest of the 
employer, to hire, transfer, suspend, lay off, recall, 
promote, discharge, assign, reward, or discipline other 
employees, or responsibly to direct them, or to adjust 
their grievances, or effectively to recommend such ac-

tion, if in connection with the foregoing the exercise of 
such authority is not of a merely routine or clerical na-
ture, but requires the use of independent judgment. 
 The statutory indicia are listed in the disjunctive; thus, 
the possession of any one of them is sufficient to estab-
lish an individual as a supervisor.
6  The exercise of any 
such authority, however, must
 involve the use of inde-
pendent judgment.
7  As the party alleging that O™Connell 
was a supervisor, the Respondent has the burden of per-
suasion on that issue.
8  We agree with the judge that the 
Respondent has failed to carry that burden.  
In affirming the judge™s finding that O™Connell was 
not a supervisor, we find that his evaluations of the pro-
gress made by probationary employees do not constitute 
supervisory authority. Such evaluations, made by a more 
experienced employee on the basis of his superior 

knowledge, do not establish supervisory status if they do 
not, by themselves, affect the 
wages or job status of the 
employees being evaluated.
9  The Respondent, however, 
cites the testimony of one of its former managers, Bill 

Nance, that trainers could recommend retaining or not 
retaining probationary employees and that he and other 
managers listened to the trainers™ evaluations and would 
 6  See Elmhurst Extended Care Facilities
, 329 NLRB 535 (1999). 
7  Id. 
8  Id. 
9  Id. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 610rely on their recommendations.  Nance did not, however, 
provide specific examples detailing the circumstances 
surrounding management decisions regarding probation-
ary employees and the effect, 
if any, of the trainers™ 
evaluations in that decision-making process.  The Re-
spondent thus has not established that there was a direct 
link between the trainers™ evaluations and recommenda-

tions and management decisions regarding whether to 
retain probationary employees.
10  Accordingly, we find 
that the Respondent has not demonstrated that the train-
ers made effective recomme
ndations concerning the con-
tinued employment of probationary employees. 
Other factors relied on by the Respondent have not 
been shown to entail the use of independent judgment on 
O™Connell™s part.  Thus, neither initialing timecards nor 
sending employees home when th
ey are sick (a form of 
authority O™Connell never exerci
sed) indicates the use of 
independent judgment.  Neither does signing reprimand 
slips at McIllivain™s direction.
11 Similarly, although Robinette testified that O™Connell 
could suspend employees, the only specific circum-

stances in which she testified that he could exercise that 
authority were ﬁif someone was alleged to have done 
something and the Company or someone was wanting to 

suspend that person pending an investigation.ﬂ  That tes-
timony indicates that whatever authority O™Connell may 
have had to suspend employees existed only when ﬁthe 
Company or someoneﬂ desired that such action be taken.  
Thus, even if O™Connell possessed the authority to sus-
pend, we find that the Respondent failed to demonstrate 

that the exercise of such authority involved the use of 
independent judgment by O™Connell. 
Further, the authority possessed by O™Connell in McIl-
livain™s absence is insufficient to confer supervisory 
status.  O™Connell testified that he substituted for McIl-
livain only about four times, and he did not indicate the 
duration of those incidents.  Such sporadic assumption of 
                                                          
                                                           
10  Id. 11  Indeed, Nance testified that th
e trainers could not take discipli-
nary action, but were supposed to 
bring personnel problems to him to 
resolve.  He also testified that, 
although the trainers could sign discipli-
nary forms, both he and McIllivain 
also signed them and would do their 
own investigations of the situation.  Moreover, the slips signed by 
O™Connell and introduced into evidence by the Respondent are entitled 
ﬁEmployee Consultation Form.ﬂ  All 
three were reports of failure to 
adhere to proper work standards, a
nd all indicated only the action that 
the employee needed to take to pe
rform properly.  None contained any 
recommendation for disciplinary acti
on; they indicated only that the 
employees had received verbal notices for the conduct in question.  
There is no mention of any effect on the employees™ job status or ten-
ure.  Thus, even if O™Connell had signed the slips on his own and not at 
McIllivain™s direction, his actions would not constitute the exercise of 
supervisory authority. 
Passavant Health Center
, 284 NLRB 887, 889 
(1987). 
supervisory duties does not establish supervisory status 
at other times.
12 In addition, O™Connell testified only that 
McIllivain left him ﬁin chargeﬂ on these few occasions 

when he was out.  Based on this scant evidence, the Re-
spondent has not met its burden of showing that 
O™Connell either possessed 
or exercised any statutory 
supervisory author
ity during those occasions when he 
substituted for McIllivain.
13 The Respondent also relies on
 the fact that O™Connell 
critiqued other employees™ job performance and took part 
in the periodic evaluations 
of employees.  Those factors 
do not establish O™Connell™s supervisory status, how-

ever, because there is no sh
owing of how, if at all, 
O™Connell™s actions affected other individuals™ status as 

employees.
14  In particular, we note that the evaluation 
process was an event in which team members partici-
pated in each other™s evaluations, and there is no show-
ing that O™Connell had any greater input than any other 
rank-and-file employee.  
Finally, the existence of s
econdary indicia cannot con-
fer supervisory status, in the 
absence of any of the statu-
tory indicia.
15 For all the foregoing reasons, then, we affirm the 
judge™s finding that O™Conn
ell was an employee and not 
a supervisor, and that the 
Respondent violated Section 
8(a)(3) by selecting him for inclusion in the October 7 

layoff because of his union activities. 
3.  We agree with the judge, for the reasons discussed 
in his opinion, that discriminatee Eric Martin did not 

waive his right to obtain relief under the Act by signing a 
severance agreement in which he purported to release the 
Respondent from all legal claims arising from his em-
ployment with the Respondent, including those arising 
under the Act.
16  As the judge noted, the Board in 
Hughes Christensen Co.
, 317 NLRB 633, 634 (1995), 
enf. denied on other grounds 101 F.3d 28 (5th Cir. 1996), 
held that the validity of waiv
er and release agreements of 
the sort at issue here should be evaluated in the same 
manner as private non-Board settlement agreements, as 
discussed in 
Independent Stave Co.
, 287 NLRB 740 
 12  Latas de Alumina Reynolds
, 276 NLRB 1313 (1985). 
13  See St. Francis Medical Center-West
, 323 NLRB 1046 (1997) 
(Board agrees that alleged supervisor
 ﬁexercised supervisory authorityﬂ 
during substitutions, but finds that the substitutions were not ﬁregular 
and substantialﬂ); Aladdin Hotel
, 270 NLRB 838, 840 (1984) (test is 
ﬁwhether the part-time supervisor
s spend a regular and substantial 
portion of their time 
performing supervisory tasks or whether such 
substitution is merely sporadic and insignificantﬂ) (emphasis added). 
14  Passavant Health Center
, supra at 889; 
Elmhurst Extended Care 
Facilities, supra, at 3. 
15  First Western Building Services
, 309 NLRB 591, 603 (1992). 
16  We do not, however, rely on the 
judge™s discussion of the condi-
tions under which an employee may waive a union™s rights. 
 WEBCO INDUSTRIES 611(1987).  In 
Independent Stave
, the Board listed four fac-
tors bearing on the validity of such agreements: 
 (1) whether the charging party(ies), the respondent(s), 
and any of the individual discriminatees have agreed to 
be bound, and the position taken by the General Coun-
sel regarding the settlement; (2) whether the settlement 
is reasonable in light of the nature of the violations al-
leged, the risks inherent in litigation, and the stage of 
the litigation; (3) whether there has been any fraud, co-

ercion, or duress by any of the parties in reaching the 
settlement; and (4) whether the respondent has engaged 
in a history of violations of the Act or has breached 
previous settlement agreements resolving unfair labor 
practice disputes. 
 Id. at 743.  Here, as the judge found, the Charging Party 
Union did not agree to be bound by the terms of the Re-
spondent™s agreement with Martin, and the General 
Counsel argues that Martin should not be bound by the 
agreement.  As th
e judge further found, the Respondent 
previously committed serious violations of the Act.
17  We 
agree with the judg
e that, in these circumstances, Martin 
should not be found to have waived his right to relief 
under the Act by signing the severance agreement. 
Our dissenting colleague would find it immaterial that 
the Union did not agree to be bound by the severance 
agreement, because at the tim
e Martin signed the agree-
ment, no charges had been filed.  We find no merit in 

that position.  Even though there was no charging party 

to consult with concerning th
e agreement at the time it 
was signed, the agreement clearly was meant to settle 

any future causes of action arising from Martin™s layoff, 
expressly including any that 
might arise under the Act if 
a charge was later filed.  Had the Union filed its charge 
before Martin signed the agreement, we would consider 
whether the Union had agreed to be bound as one factor 
in determining whether to give effect to the agreement.  

In fact, Martin signed the agreement on October 7, the 
day he was laid off.  That he did so before the Union 
even had a chance to become involved by filing a charge 
(which it did the next day) should not, in our view, make 
any difference.  Indeed, it seems to us further reason to 
find that the agreement does 
not preclude us from afford-
ing relief to Martin. 
Our colleague also argues that
, even if we give effect 
to the settlement agreement and dismiss the allegations 
concerning Martin, the Respo
ndent will still be required 
to post a notice assuring employees that it will respect 
                                                          
                                                           
17  We note that, since the judge issued his opinion, the Board™s pre-
vious decision has been enforced. 
Webco Industries
, 327 NLRB 172 
(1998), enfd. 217 F.3d 1306 (10th Cir. 2000). 
their Section 7 rights.  We reject that argument as well.  
Posting a notice will inform employees of their rights, 
but it will not give relief to Martin, whose rights the Re-
spondent transgressed.  Moreover, if we failed to find the 
violations with regard to Martin and order him reinstated 
and made whole, it might well appear to the employees 
that their rights are not adequately protected.
18 ORDER The National Labor Relations Board orders that the 
Respondent, Webco Industries, Sand Springs, Oklahoma, 
its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Coercively interrogating employees about their un-
ion activities; 
(b) Threatening employees w
ith unspecified reprisals 
for union or other protected activities; 
(c) Imposing on employees an unlawful no-solicitation 
policy; 
(d) Terminating and laying 
off employees because of 
their union activities; 
(e) In any other manner interfering with, restraining, or 
coercing employees in the ex
ercise of their Section 7 
rights. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer 
Robert Leasman, Gary Schooley, Jerry Rogers, Roy 

Morris, Shawn Wilson, Richar
d Teague, Terry Ruckman, 
Eric Martin, Charlie Willia
ms, and Bryan O™Connell full 
reinstatement to their former 
jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
(b) Make Robert Leasman, Gary Schooley, Jerry 
Rogers, Roy Morris, Shawn Wilson, Richard Teague, 

Terry Ruckman, Eric Martin, Charlie Williams, and 
Bryan O™Connell whole for any loss of earnings and 
other benefits suffered as a result of the discrimination 

against them, with interest, in the manner set forth in the 
remedy section of the judge™s decision. 
(c) Within 14 days from the date of this Order, remove 
from the files of Robert Leasman, Gary Schooley, Jerry 

Rogers, Roy Morris, Shawn Wilson, Richard Teague, 
Terry Ruckman, Eric Martin, Charlie Williams, and 
Bryan O™Connell all reference to their termination and 
layoffs, and within 3 days thereafter notify them in writ-
ing that this has been done and that those actions will not 

be used against them in any way. 
 18  In any event, whether a partial remedy is adequate is not one of 
the factors that we consider under 
Independent Stave
.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 612(d) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records, including an electronic copy of the records 
if stored in electronic form
, necessary to analyze the 
amount of backpay due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Sand Springs, Oklahoma, copies of the at-
tached notice marked ﬁAppendix.ﬂ
19  Copies of the no-
tice, on forms provided by the Regional Director for Re-
gion 17, after being signed by the Respondent™s author-
ized representative, shall be posted by the Respondent 
immediately on receipt and maintained for 60 consecu-
tive days in conspicuous 
places including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or cov-
ered by any other material.  
In the event that, during the 
pendency of these proceedings, the Respondent has gone 

out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-
ployees and former employees employed by the Respon-
dent at any time since August 24, 1998. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 CHAIRMAN HURTGEN, dissenting in part. 
I would uphold the agreement between Respondent 
and employee Martin.  Accordingly, I would dismiss the 

charge as to him. 
Respondent laid off Martin on October 7.  On that 
date, Respondent and Martin 
entered into a ﬁseverance 
agreement.ﬂ  In return for 
consideration (including a 
monetary payment), Martin agreed not to file any claim 
with any court or agency concerning his employment 
with Respondent or the termination thereof.  Further, if 
any court or agency received a case concerning such mat-
ters, Martin would seek to w
ithdraw therefrom.  Respon-
dent advised Martin to consult with an attorney, and Re-
spondent gave Martin time to 
consider the matter. Martin 
signed, and has never revoked. 
                                                          
 19  If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
My colleagues reject the agreement under the test of 
Independent Stave
, 287 NLRB 740, 790.  The four factor 
test is: (1) whether the charging party(ies), the respondent(s), 
and any of the individual discriminatee(s) have agreed 
to be bound, and the position taken by the General 
Counsel regarding the settlement; (2) whether the set-
tlement is reasonable in light of the nature of the viola-
tions alleged, the risks inherent in litigation, and the 
stage of the litigation; (3) whether there has been any 
fraud, coercion, or duress by any of the parties in reach-
ing the settlement; and (4) whether the respondent has 
engaged in a history of violations of the Act or has 
breached previous settlement agreements resolving un-
fair labor practice disputes. 
 At the outset, I am not at all certain that 
Independent 
Stave
 applies to the agreement here.  
Independent Stave
 applies to an agreement r
eached in settlement of an 
NLRB case.  By contrast, the instant case involves an 
agreement reached before there was any NLRB case.  

Indeed, the agreement provides that no such case will be 
filed. 
My colleagues have missed my point in this respect.  It 
is not
 that ﬁthere was no charging party to consult with 
concerning the agreement at the time it was signed.ﬂ  
Rather, my point is that the first factor of 
Independent 
Stave
 does not fit this case.  The first factor is whether 
the Charging Party agreed to be bound to the settlement.  
In the instant case, there was no charging party at the 

time of the settlement. 
My colleagues™ reliance on 
Hughes Christensen
, 317 NLRB 633, 634 (1995), is a further indication that they 
have missed my point.  In that case, there were charges at 
the time of the settlement.  That is not the situation here. 
Further, even assuming arguendo that 
Independent 
Stave
 applies, I would give effect to the agreement.  Of 
the four factors in 
Independent Stave
, my colleagues find 
defects only in factors 1 and 4.  As to factor No. 1, there 
could be no Charging Party agreement because there was 
no Charging Party at the time of the agreement.  Thus, 
this is not a case where a Charging Party had advised the 
employee not to sign the agreement, and the employee 
nonetheless signs it. 
As to factor 4, I agree that Respondent has committed 
other unfair labor practices.  However, even if those un-

fair labor practices constitute a ﬁhistoryﬂ of violations, 
that should not necessarily vo
id the agreemen
t.  My col-
leagues believe that an employ
er (or union) with such a 
history cannot validly settle a case.  I disagree.  I believe 
that NLRB policy regarding settlements must take into 
account two goals: (1) encour
aging parties to settle dis-
 WEBCO INDUSTRIES 613putes and enforcing those agreements; (2) assuring em-
ployees of their statutory rights.  In the instant case, we 
can achieve both objectives.  
The voluntary agreement of 
Respondent and Martin can be upheld, and the employ-
ees will nonetheless be assured 
of their statutory rights.  
That is, even with the Martin allegations removed, the 

violations of the Act found here will yield a remedial 

notice that will assure employees of their statutory rights. 
My colleagues say that a remedial notice will not give 
relief to Martin.  However, Martin has settled his claim 
with Respondent, and has accepted a monetary payment 
as part of that settlement.  My colleagues now give Mar-
tin relief in addition to his settlement.  Further, the Union 
(and Martin) are free to publicize the relief that he re-
ceived. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice.
  Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.
  WE WILL NOT coercively interrogate employees 
about their union activities. 
WE WILL NOT threaten employees with unspecified 
reprisals for engaging in union activities. 
WE WILL NOT restrict empl
oyees™ discussions about 
the Union on nonwork time in a de facto breakroom or 

on work time when employees are permitted to discuss 
other subjects. 
WE WILL NOT terminate or lay off employees be-
cause of their union or other protected activities. 
WE WILL NOT in any other manner interfere with, 
restrain, or coerce you in the exercise of your Section 7 
rights. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Robert Leasman, Gary Schooley, 

Jerry Rogers, Roy Morris, Shawn Wilson, Richard 
Teague, Terry Ruckman, Eric Martin, Charlie Williams, 
and Bryan O™Connell full reinstatement to their former 
jobs or, if those jobs no longer exist, to substantially 
equivalent positions without prejudice to their seniority 
or any other rights or privileges previously enjoyed, and 
WE WILL make them whole for any loss of earnings and 
other benefits resulting from their discharges or layoffs, 
less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the 
Board™s Order, remove from our files any references to 

the unlawful discharges and layoffs of the employees 
named above, and WE WILL, 
within 3 days thereafter, 
notify each of them in
 writing that this has been done and 
that those actions will not be used against them in any 

way. 
                    WEBCO INDUSTRIES 
  Francis A. Molenda, Esq., 
for the General Counsel. 
David E. Strecker and James Erwin, Attys.
 (Strecker & Associ-
ates), 
of Tulsa, Oklahoma
, for the Respondent. 
Nga Ostoja-Starzewski, Atty.(Youngdahl, Sadin, & McGowan), 
of Little Rock, Arkansas, for the Charging Party. 
DECISION STATEMENT OF THE CASE 
MICHAEL D. STEVENSON, Administrative Law Judge.  
This case was tried before me 
at Tulsa, Oklahoma, on May 11Œ
13 and June 8Œ9, 1999,
1 pursuant to an amended complaint 
issued by the Regional Director for the National Labor Rela-
tions Board for Region 17 on March 8, 1999, and which is 
based on charges filed by United Steel Workers of America 
(here called Union) on Oct
ober 9, December 29 (first-
amended), March 3, 1999 (sec
ond-amended), and April 30, 
1999 (third-amended).
2  The complaint alleges that Webco 
Industries (here called Respondent) has engaged in certain vio-lations of Section 8(a)(1) and 
(3) of the National Labor Rela-
tions Act, (the Act). 
I. Whether Respondent acting 
through its supervisors, vio-
lated Section 8(a)(1) of the Act: (a) by interrogating employees 
about their union activities; (b) by prohibiting employees from 
discussing their terms and conditions of employment with other 
employees and/or restricting co
nversations about the Union to 
the breakroom; (c) by threatenin
g employees with unspecified 
reprisals if they engage in uni
on activities and by
 implying that 
union activities were under surveillance by Respondent; (d) by 
engaging in surveillance of employees™ union activities by 
videotaping these activities; and (e) by threatening employees 
with a shutdown of Respondent™s 
facility if empl
oyees engage 
in union activities. 
II. Whether Respondent violated
 Section 8(a)(1) and (3) of 
the Act by permanently laying off certain of its employees be-
cause said employees joined or 
assisted the Union and engaged 
in concerted activities, and to discourage employees from en-
gaging in these activities. 
                                                          
 1  All dates here refer to 
1998 unless otherwise indicated. 
2  On June 8, 1999, a day beginning the second week of hearing, the 
Union filed a fourth-amended charge (GC Exh. 1(t)). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 614III. Whether Respondent violated Section 8(a)(1) and (4) of 
the Act by permanently laying off certain of its employees be-
cause said employees testified at an unfair labor practice hear-
ing in Cases 17ŒCAŒ19047 and 17ŒCAŒ19120. 
IV. If Respondent unlawfully pe
rmanently laid off any em-
ployees who executed certain severance agreements/releases, 
were said documents legally suffi
cient to confer immunity on 
Respondent for its actions. 
All parties were given full opport
unity to participate, to in-
troduce relevant evidence, to examine and to cross-examine 

witnesses, to argue orally, and to 
file briefs.  Briefs, which have 
been carefully considered, were filed on behalf of the General 
Counsel and Respondent. 
On the entire record of the case, and from my observation of 
the witnesses and their demeanor, I make the following 
FINDINGS OF FACT 
I.  RESPONDENT™S BUSINESS 
Respondent admits that it is a corporation engaged in the 
business of manufacturing and 
distributing steel tubing and 
having an office and place of business located in Sand Springs, 

Oklahoma.  Respondent further adm
its that during the past year 
ending February 28, 1999, in the course and conduct of its 
business it has purchased and received at its facility goods val-
ued in excess of $50,000 directly from points outside the State 
of Oklahoma.  During the same year ending February 28, 1999, 
also in the course and conduct of its business, Respondent ad-
mits that it sold and shipped from its facility, goods valued in 
excess of $50,000 directly to poin
ts outside the State of Okla-homa.  Accordingly it admits, and I find, that it is an employer 

engaged in commerce and in 
a business affecting commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
II.  T HE LABOR ORGANIZATION INVOLVED 
Respondent admits, and I find, 
that United Steel Workers of America, is a labor organization within the meaning of Section 
2(5) of the Act. 
III.  THE ALLEGED UNFAIR LABOR PRACTICES 
A.  Facts 
1.  General background 
On Wednesday, October 7, 53 
employees were permanently 
laid off by Respondent.  In or
der to receive 
a severance pay-
ment offered to most of the 
laid-off employees, employees 
were required to sign a ﬁseverance agreement/releaseﬁ ac-
knowledging among other conditions, that they could never 
work for Respondent again.  Those who declined to sign the 
document received no severance,
 but are nevertheless perma-
nently barred from re-employment by Respondent pursuant to 
company policy.  This policy 
although apparently predating 
October 7, for several years was 
not generally disclosed to em-
ployees prior to any layoff in which they or their coworkers 
were involved. 
From the group of 53 employees referred to above, the Gen-
eral Counsel initially carved out 
14 employees, which he claims 
were laid off for union-related re
asons.  In a later amendment to the complaint, the General Counsel added three additional 
names to the group described above.  In addition, the General 
Counsel alleged that 3 of the 17 were laid off for an additional 
or alternative reason: because th
ey testified at an unfair labor 
practice hearing in September 1997. 
Before hearing of this case concluded, several of the 17 al-
leged discriminatees reached 
private non-Board Settlement 
Agreements with Respondent.  The first such group consisting 
of Mike Leslie, Chris White, Don Greenfield, and Eddie Davis 

whose names were recited before
 I closed the record, has now 
been supplemented with a s
econd group consisting of Chris 
Buchanan, Andy Stephenson, and Rick Hake (GC Br., p. 11, fn. 
7).3  The terms and conditions on which non-Board Settlements 
have been reached are not part of this recordŠno party ex-

pressing any desire to incorporate them.  Accordingly, I do not 
concern myself with any such 
terms and conditions except for 
the parties™ agreement that testimony given or evidence ad-
duced during the hearing by those who reached non-Board 
settlement or by any other witness is not affected by the settle-
ments, specifically with respect to
 the 8(a)(1) allegation, or as regarding the remaining alleged discriminatees. 
As to those who remain as alleged discriminatees, they are 
divided into those who signed th
e severance/releases and those 
who did not.  As to the former, an issue is presented and will be 
considered in due course regarding the effects, if any, of the 
severance/releases.
4 Other divisions of employees may 
be relevant to this case.  
For example, I may compare the 17 alleged union supporters to 
the remaining laid-off employees, a group which included su-
pervisors, clericals, trainers
, and production and maintenance 
employees.  According to Responde
nt™s evidence, a full-scale 
restructuring of its operations at
 one of its facility coincided 
with the October 7 layoff.  All of those laid offŠalleged union 

supporter or not, may need to be compared to the 80 percent of 
Respondent™s workforce not laid off.  This group allegedly 
includes some union supporters, according to Respondent, a 
claim, which will be subject to close scrutiny below. 
As still more general background, I note that on May 20, 
1999, a U.S. District Judge in Tulsa, Oklahoma, granted the 
General Counsel™s petition for relief pursuant to 10(j) of the 
Act (GC Exh. 12(o)).  Pursuant to this Order, Respondent was 
directed to reinstate within 5 da
ys of the court™s order, alleged 
discriminatees Gary Schooley, 
Roy Morris, Jerry Rogers, Bob 
Leasman, Shawn Wilson, and Terry Ruckman.  As to Morris 

and Rogers, the court provided that on a showing of insufficient                                                           
 3  At the hearing, the General Counsel made a formal motion to de-
lete the names of the first four from the complaint, a motion which I 
granted.  I will construe General C
ounsel™s motion at hearing as cover-
ing the additional three alleged disc
riminatees and strike their names 
from the complaint. 
4  As to those who signed the severance/releases, accepted the sever-
ance payment, and remain in the pres
ent case, I am informed that Re-
spondent is now suing them in state 
court for return of the money, on 
the grounds that their presence in the present case constitutes a breach 
of the severance/releases, one condition of which is that the employee 
gives up any and all rights he may ha
ve to file charges with a govern-
mental agency, such as the NLRB, 
with respect to his loss of employ-
ment or to even participate in such a case seeking relief.  The Union has 
complained to the Board™s Regional 
Office that these suits are them-
selves a violation of the Act and the Regional Office is investigating. 
 WEBCO INDUSTRIES 615work for both, then one or the other shall be placed on a prefer-ential hiring list (p. 3 of Order).  As to other relief, the court 
enjoined Respondent from enforcing certain of its work rules, 
threatening its employees with unspecified reprisals and/or 
implying that union activities 
are under surveillance.  These 
provisions generally track allegations from the complaint.  The 

court™s order is to remain in effect pending final disposition of 
matters pending before the Board. 
So far as I am aware, Respondent has fully complied with 
the court™s order and it informs me, it is pursuing an appeal 
before the U.S. Court of Ap
peals for the Tenth Circuit.
5 2.  Prior unfair labor practice case 
In early 1997, the Union began a campaign to organize cer-
tain of Respondent™s production and maintenance employees.  

Respondent opposed this campaign, in part by committing cer-
tain unfair labor practices.  Charges were filed and a hearing 
held in September 1997.  On May 4, Judge Anderson issued a 
decision finding certain violations and on November 30, the 
Board affirmed the judge in certain respects (
Webco Industries, 
327 NLRB 172).  Respondent informs that it is now appealing 
the Board™s decision to the U.S. Court of Appeals for the Tenth Circuit.  As of this writing, I have not been informed of any 
result.  [Enfd. 217 F.3d 1306 (10th Cir. 2000).] 
Many of the participants in the instant case, such as attorneys 
and witnesses were ﬁold friendsﬁ from the first case.  Even 
some of the issues were similar.  For the record, however, I 
base my decision here on the ev
idence produced in this hearing, except to the extent, the prior case and other evidence might 
establish animus toward the Union. 
A minor distraction is presented by the conflict in the evi-
dence over whether the 1997 organizing campaign had been 
preceded by one or more prior campaigns.  Two General Coun-
sel witnesses, former Responde
nt executive Harvey Whitten-
burg, a 23-year employee, and alleged discriminatee Charley 
Casey, a 26-year employee before
 his layoff, both recalled prior 
union campaigns.  The former recalled campaigns by the 
Charging Party in the mid-1980™s and early 1990™s.  Casey 
corroborated this testimony with
out any details.  Respondent™s 
witnesses flatly denied any such prior organizing activity.  Re-
spondent™s president and chief oper
ating officer, Dana Weber, a Respondent executive for 22 y
ears, and Respondent™s vice-
president of operations, Tom Lewis, a Respondent official for 
17 years, both denied prior organi
zing activity.  I note this issue 
has only minimal importance as to the credibility of Whitten-

burg, but I credit Respondent™s two witnesses on the point.  The 
General Counsel called two union organizers, Murlin Andrews, 
with the Union since 1976 and Jim Teague, a union organizer 
for 5 years.  Neither of them testified about a prior union orga-
nizing campaign nor were any union records presented to bol-
ster the testimony of Whittenburg. 
                                                          
 5  Neither the granting nor the denial of 10(j) relief is binding on the 
Board or determinative of the merits of a subsequent unfair labor prac-
tice proceeding.  Sullivan Bros. Printers,
 317 NLRB 561, 566 fn. 14 
(1995); 
NLRB v. Q-1 Motor Express, 
25 F.3d 473, 477 fn. 3 (7th Cir. 
1994). 
3.  Union™s 1997 organizing campaign 
No dispute is presented about the existence of or the results 
of the 1997 union campaign.  The in-house organizers distrib-
uted union authorization cards to be signed and all save one of 
the alleged discriminatees signed 
one.  Meetings were held and 
flyers were distributed.  Discussions about the benefits and 
burdens of bringing a union into Respondent were held at work.  
Within just a few months of the campaign, it became clear to 
the Union™s leadership, that they lacked a level of support high 
enough to continue the campaign.  Accordingly, without filing 
a petition for election or making a demand for recognition by 
Respondent, the Union withdrew 
from the field with a promise 
to fight again another day.  All 
of this and more was contained 
in a union letter to Respondent™s
 employees, dated April 7, 
1997, explaining the Union™s reasons for the suspension of its 

campaign (R. Exh. 71).  I see no
 point in reciting the Union™s letter except to note it blamed the Union™s lack of success on 
Respondent™s unfair labor practices. 
4.  Respondent™s business and facilities 
As I will describe below, Respondent has many facilities, 
both located in Oklahoma and el
sewhere, but appropriately enough, the focus of this case 
is on the Southwest Tube (SW Tube) facility located in Sa
nd Springs, Oklahoma, about six miles from Tulsa.  When the company began operations in 
1969 founded by Frank Weber, a/k/a Bill Weber, it began as 
SW Tube.  As I understand it, 
over the years other facilities 
were established, but SW Tube
 remains the largest production 
facility.  Bill Weber testified 
as Respondent™s witness and de-
scribed his efforts building the company between 1969 and the 

present.  Currently Respondent™s
 Chairman of the Board and 
Chief Executive Officer, Bill Weber™s proudest achievement 

perhaps is bringing into the business, his daughter, Dana We-
ber.  Regrettably, Bill Weber™s impressive record is stained by 
the allegations involving his role
 in the Union™s campaign, a 
subject to be dealt with below. 
Relying primarily on Dana Weber™s testimony, I will review 
the extent of Respondent™s business.  Respondent is described 
as primarily a manufacturer and distributor of specialty steel 

tubing, with some additional business involving the manufac-
ture of high efficiency industrial water heaters.  It employs 
slightly over 700 employees in 
all facilities.  Respondent has two manufacturing facilities locate
d in Sand Springs, SW Tube 
and Specialty Steel Components & Manufacturing (SSCM) 
located about ½ mile apart.  In
 Manford, Oklahoma, 15 to 20 
miles distant from Sand Springs
, Respondent™s facility manu-
factures stainless tubular products, and in Oil City, Pennsyl-
vania, Respondent manufactures
 carbon tubingŠa similar op-
eration is at SW Tube, where Respondent manufactures carbon 
tubing for heat exchanger, boiler, and mechanical parts.  In 
addition to the manufacturing facilities, Respondent operates 
six distribution facilities locate
d in Grand Rapids, Michigan, 
Rock River, Illinois, Nederl
and, Texas, Tulsa and Sand 
Springs, Oklahoma. 
The focus is on SW Tube because the Union™s organizing 
campaign occurred there, the Re
spondent™s business shortfall, the layoffs, restructuring, and alleged unfair labor practices all 

occurred there.  Before the layoffs, SW Tube employed about 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 616273 employees and after layoffs 
about 220.  That figure was 
further reduced to 210 by the time of hearing.  Beginning in the 
spring of 1999, Respondent began to
 hire new employees for its 
Tulsa area facilities and some of them were assigned to SW 
Tube.  Some of these new employees were part of a special 
campaign designed to recruit 
Spanish-speaking employees, 
teach them to speak and understand English, and employ them 
where needed. 
As already mentioned, none of those laid off were eligible 
for rehire.  Respondent did not contest awards of state unem-
ployment compensation, although 
the employees were in effect 
terminated allegedly for being 
marginal and/or unsatisfactory 
employees. 
Respondent™s policy is to disfavor transfers on the grounds 
that employees at SW Tube operate machines and perform 
other work, which is not suitable for transfer to other facilities.  
Since Respondent™s restructuring involves cross-training of 
employees to operate more than one machine, it is not at all 
clear to me why at least some
 laid-off employees could not 
have been transferred to other 
nearly facilities
.  Respondent™s evidence that the tube cutting machines at SSCM are too dis-
similar from the machines at 
SW Tube is not persuasive. 
SW Tube contains three operating areas cold draw, weld mill 
and finishing, and additional support areas such as mainte-
nance, human relations, purchasing, quality assurances, and 
tool and dye. 
A curious aspect of this case
 concerns the undisputed busi-
ness shortfall, which affected
 only SW Tube.  Respondent™s 
other facilities including SSCM located across the street were 
unaffected and experienced no layo
ffs.  Moreover, all facilities 
including SW Tube after passage
 of a few months, replaced 
employees who left in the course
 of normal employee turnover.  
Both before and after the layoffs in this case, SW Tube oper-

ated its production facilities 
7 days/week, 24 hours/day. 
5.  Respondent™s prior layoffs 
If there was disagreement over whether the Union had tired 
to organize Respondent prior to 
1997, all agree that Respondent 
experienced prior lay-offs befo
re October 7.  According to 
Robin Robinette, Respondent an
d General Counsel witness and 
Respondent director of human resources, there we
re layoffs at 
SW Tube Co. in 1995 (approximately 22) and in 1990 (ap-
proximately 70).  From these two 
prior layoffs, I find two facts:  
first, is explained by the Ge
neral Counsel™s witness, Larry 
O™Brien, a former quality a
ssurance manager for Respondent 
between 1993 and October (when he 
himself was laid off).  In 
1995, O™Brien was involved with 
making decisions as to who 
was to be let go.  The persons released were employees who 
had poor evaluations and poor attendance records (Tr. p. 193).  
Second, as explained by Robine
tte, the two prior layoffs re-
leased people who were never e
ligible for reemployment with 
Respondent per company policy.  This odd company practice 
continued during the layoffs of October. 
B.  Analysis and Conclusions 
1.  Alleged videotaping of union handbilling 
According to former alleged discriminatee and the General 
Counsel witness Chris Buchanan, on August 19, he was engag-
ing in his usual practice of temporarily substituting for a guard 
at Respondent™s guard shack while the guard took a break.  At 
this time, he was allegedly directed by Robinette to videotape 
some handbilling that was occurring about 5 to 6 p.m. as Re-
spondent™s employees changed shif
ts.  For a number of reasons, 
I don™t believe Buchanan™s testimony and I will recommend 
that the allegation be dismissed. 
Buchanan worked for Respondent between April 1995, and 
October 7, as a storeroom attend
ant and parts crib employee.  
During his time there, Buchanan was suspected by Respon-

dent™s managers of stealing from the parts crib, but they were 
not able to gather sufficient evidence or any credible evidence 
so far as I can tell, to substantiate their suspicions.  In any 
event, it seems most unlikely that Robinette would have as-
signed a delicate task of videotaping employees to such an 
employee.  In fact, she denied
 doing so, although the evidence 
shows that a number of fixed secu
rity cameras were in place at 
various locations around the plant 
and the monitor in the guard 
shack was capable of videotapi
ng.  However, Respondent pre-
sented Buchanan™s timecards for the time he claimed to have 

been working and these timecards contradict his testimony, 
showing that he was not employ
ed on the day in question (R. 
Exhs. 171, 172). 
To be sure, the Board has held that absent proper justifica-
tion, an employer photographi
ng or videotaping employees 
engaging in protected activities is unlawful, because it has a 
tendency to intimidate.  
Randell Warehouse of Arizona, Inc.
, 328 NLRB 1034, 1036Œ1037 (1999) citing 
F. W. Woolworth 
Co., 310 NLRB 1197 (1993).  While the union handbilling 
which occurred on the day in qu
estion is protected concerted 
activities, I simply don™t believe
 the General Counsel™s evi-
dence. Out of an abundance of caution, Respondent notes the evi-
dence presented in this case regarding the August 19 surveil-
lance of the handbilling by Respondent™s supervisors (Br. pgs. 
54Œ55).  First, no issue is raised by the complaint or by any 

General Counsel contention that I should make a finding on this 
issue.
6  The purpose of this surveillance evidence appears to be 
solely as it relates to alleged discriminatee Robert Leasman, 

whose case I will consider below.  Nevertheless, I will note the 
evidence as follows.  On August 19, it is undisputed that a Re-
spondent supervisor and witne
ss named Teddy Gene Dye, Jr. 
began his 12-hour shift at 6 a.m.
  Sometime in late afternoon of 
that day, he received information that union agents were hand-
billing the incoming and outgoing employees.  So on a hot 
August afternoon, Dye went to a location in plain view of all 
employees (Dye wanted to be seen, Tr. p. 1131), and watched 
the handbilling for about an hour.  Dye™s explanation for this 
surveillance, that he wished by his presence to prevent any 
incidents by anti-union employees from occurring is demon-
strably false.  Dye testified that in a 1997 handbilling, some 
employees crushed the handbill up 
and threw it back in the face 
                                                          
 6  The general rule is that no unlawful visual surveillance can be 
found where employees carry on their 
protected activities openly.  See 
e.g., 
Roadway Package Systems,
 302 NLRB 961 (1991)
 (open handbill-
ing outside plant entrance); 
Harry M. Stevens Inc., 
277 NLRB 276, 
276-277 (1985) (open 
distribution of union literature in sales area). 
 WEBCO INDUSTRIES 617of the union agent.  Other empl
oyees signaled their disapproval 
by peeling away on the gravel driveway.  However, at one 
point, on August 19, Dye sat on th
e tailgate of his truck for a period of time as he conferred with Ronnie Ryker, the incoming 
supervisor and Respondent witness, who needed to be briefed by Dye on what had happened on Dye™s shift.  Clearly, Dye™s 
alleged interest in preventing a 
disturbance was not served as 
he conferred with Ryker for se
veral minutes, while facing away from the handbilling. 
Any doubt that Dye™s explanation for his surveillance is not 
to be believed is provided by th
is final selection from his testi-
mony.  At one point, two empl
oyees, apparently not sympa-
thetic to the Union™s message, left the plant in their vehicle and 
circled the block.  With Dye watching from his bright red 
pickup truck, one of the two employees ﬁmoonedﬁ the union 
agent while yelling out the wi
ndow.  Dye knew who the em-
ployees were, employees not deterred from misconduct by 

Dye™s presence on the scene, and the next day, according to 
Dye, ﬁwe did talk about it a little
 bit, that they needed to be a 
little more professional, be more mature, basically: [Tr. 1130Œ
1131].  Not only were the employees not written up, but Dye 
didn™t even document the candy-coated ﬁrebuke.ﬁ 
2.  Alleged threat of Supervisor Ronnie Cole 
According to Buchanan, on A
ugust 22, Respondent™s Shift 
Business Manager Ronnie Cole held a meeting with Buchanan 
and other employees to talk about the company™s policy regard-
ing the union.  To emphasize his point, Cole had a union con-
tract from another company.  Supposedly, Cole then said that 
[Bill] Weber had said he™d shut the plant down and move to 
Mexico before he™d let the Union in.  Cole then added that the 
company was keeping some sort of list [of union supporters].  
To rebut this testimony, Res
pondent called its supervisor 
Ronnie Cole who denied 
Buchanan™s testimony. 
No other employees were call
ed to corroborate Buchanan on 
this point and it is not helpfu
l to the General Counsel™s case 
that I may find below that Bill Weber did make statements such 

as that which Cole is accused of repeating.  The issue here is 
the credibility of Buchanan, which is not great.  In recommend-
ing dismissal of this allegation, I note first his lack of credibil-
ity in the prior allegation.  Then I note that in his direct testi-
mony, Buchanan claimed to be a union supporter though he 
could point to no specific union 
activities, such as attending 
union meetings or signing union cards.  Even his testimony 
regarding discussions a
bout the union was vague.
7 3.  Alleged restraint on employee
s™ right to discuss terms and 
conditions of employment
 amongst themselves 
This allegation involves two employees, former alleged dis-
criminatee Andrew Stephenson and Micah Wise and Respon-
dent™s supervisor Monty Pratt.  A
ll three testified.  Prior to his 
layoff in October, Stephenson ha
d worked for Respondent since 
August 1992, in the cold-draw tooling in the tool and dye de-
partment.  In September, according to Stephenson, he and a co-
                                                          
 7  I recognize that threats of plan
t closure or futility of seeking union 
representation are violative of Sec. 8(a)(1) of the Act.  
Almet, Inc.
, 305 
NLRB 626, 626Œ627 (1991).  However, this is not a proper case to 
apply this authority. employee Micah Wise, who testif
ied as a Respondent witness 
asked about a pay increase, whic
h was then allegedly due but 
had not been received.  Pratt agreed that the two deserved it and 
he was going to give it, but 
then according to Stephenson, 
added, don™t tell School
ey because we™ll have union problems 
again (Gary Schooley is an al
leged discrimina
tee who was gen-erally regarded as the leader and most active of the in-house 

organizing committee.  I will consider his case below). 
Wise a 15-year employee who wasn™t laid off, was called as 
Respondent™s witness and told 
a different story from Stephen-
son.  He recalled talking to Pratt about another employee 
named Wesley, who was 
supposedly similarly situated to Wise 
and Stephenson, yet was making
 more money.  Pratt deter-
mined first that Wesley had taken some additional classes, but 
later determined he wasn™t ma
king more money than Wise and 
Stephenson to begin with.  Wise 
didn™t recall Pratt telling him and Stephenson not to talk to other employees about this. 
On cross-examination Wise was asked: 
 Q.  And do you recall everything that was said in that conver-

sation [with Pratt]? 
A.  Not everything.  I remember some things that were said.  

[Tr. 974.] 
 Then on re-direct examination, the following occurred: 
 Q.  Do you think if Mr. Pratt would have told you at that 

meeting that you were to keep your mouth shut and not talk to 
other employees about this, that you would remember that 
statement, even though it was back in September? 
A.  Possibly, yes.  You know, it™s been awhile, so I don™t re-

call everything that was said.  [Tr. 975.] 
 Respondent also called Pratt, 
a 14-year employee who is 
manager of the machine shop a
nd tooling which includes the 
tool and dye departme
nt.  Unlike Wise, Pr
att had no difficulty 
recalling the conversation and flatly denied ever telling Ste-

phenson not to discuss pay issues 
with anyone else.  However, 
Pratt tells a different story 
from both Stephenson and Wise.  
Pratt admitted that he had brought up Schooley™s name at the 
end of the conversation.  More specifically, ﬁAt the end of the 
meeting, when I had proved that 
in fact Kenneth Wesley wasn™t 
getting any higher pay than they were, I told them if they had 
said anything out in the shop to anybody that said I was unfair, 
they owed that to me, to go back in the shop and tell everybody 
that [the matter had been cleared up]. 
 And I went on to say . . . ﬁIf you told Gary [Schooley] go 
straighten it up.ﬂ  And they said they would.  [Tr. 1002.] 
 Pratt thought Stephenson had comp
lained to Schooley because 
earlier in the day he had seen the two men talking and when 
Pratt went up to them, they stopped their conversation. 
Pratt impressed me as some
one who had been falsely ac-
cused of not maintaining wage
 parity among his employees.  
His feelings had been hurt and the earnest testimony he gave 
that the two employees should 
go and make things right per-
suades me to credit him over Stephenson.  Wise tends to cor-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 618roborate Pratt more than Stephenson.  I will recommend that 
this allegation be dismissed.
8 4.  Alleged interrogation of Schooley by 
a respondent supervisor 
It is undisputed that on Sept
ember 7, Respondent supervisor 
Jene Harmon who did not testify called Schooley at home.  
During the course of the conv
ersation, Harmon asked Schooley 
how the union activities were 
going.  Schooley falsely an-
swered that he was laying low and trying to stay out of it (In 
fact, Schooley was still trying to solicit people to sign union 
cards and attend meetings).  Ha
rmon then replied, that he un-
derstood, and added, ﬁI just 
want you to know what has hap-
pened in the past, don™t worry about it, we are going to try to 
move on with this thing and get the past behind us and make 
this a stronger company.ﬂ (Tr. 361). 
In its brief (Br. 47), Respondent 
first argues that
 it is unlikely 
that the conversation ever to
ok place because Respondent™s 
supervisors are instructed not to interrogate employees.  This is 

a weak argument and I reject it because there is no showing that 
Harmon heeded these alleged inst
ructions (Harmon never testi-
fied).  Similarly without merit is Respondent™s claim that be-
cause Schooley was an open and active union supporterŠa 

position I agree withŠand because other subjects were dis-cussed in the telephone conversation for a longer period, 
Schooley was not coerced.  Agai
n, I must reject Respondent™s bottom line.  In 
Randell Warehouse of Arizona, Inc.
, supra, 328 
NLRB No. 153 at p. 14 (Member Brame concurring), the Board 
stated the probing of views relating to the Union, even ad-
dressed to employees who have 
openly declared their pro-union 
sympathies, reasonably tends to interfere with the free exercise 
of employee rights under the Act a
nd, consequently is coercive.  
I so find here and note three additional factors in support of my 

conclusion.  First, Schooley gave
 a false response to the super-
visor™s inquiry and this tends 
to support a finding of coercive 
question.  Next, Respondent igno
res the unfair labor practices, 
which it committed in 1997, a fact which tends to taint an in-
quiry which might be innocuous 
in other circumstances.  Fi-
nally, by September 7, Res
pondent was gearing up to commit 
additional unfair labor practices, as will be more clearly recited 
below.9  For now I find Respondent violated Section 8(a)(1) of 
the Act as alleged.  See 
Lucky Stores, Inc. d/b/a Gemco
, 279 NLRB 1138 (1986), pgs. 1143Œ1145 of JD and the Board™s 
leading case of 
Rossmore House
, 269 NLRB 1176, 1176Œ1177 
(1984), aff™d sub. Nom. 
Hotel Employees Union L. 11 v. NLRB
, 760 F.2d 1006 (1985). 
5.  Alleged threats by Superv
isor Mark McIllivain to  
Bryan O™Connell 
Respondent™s employee Mark McIllivain was an admitted 
statutory supervisor until he was laid-off on October 7.  He did 
                                                          
 8  Of course, Pratt™s testimony that
 he never knew at the time that 
Schooley was involved with the Union is absurd and I don™t credit it for 
a moment.  Yet this false testimony is not enough to carry the day for 
General Counsel. 
9  I find that the so-called Bourne
 factors (
Bourne Co. v. NLRB
, 332 
F.2d 47, 48 (2d Cir. 1964) as recited by Member Brame at p. 1047 of 
Randell Warehouse of Arizona, 
are fully satisfied to find the requisite 
coercion. not testify in this case so the testimony of alleged discriminatee 
and the General Counsel witness Bryan O™Connell remains in 
the record unrefuted.  Briefly, O™Connell testified that he was 
supervised by McIllivain, a shift business manager, who ap-
proached O™Connell at work on the Friday of Labor Day week.  
McIllivain was returning from a routine morning meeting with 
his boss, Larry O™Brien when 
he asked O™Connell if he was talking union again.  In fact, O™Connell had been talking union 
with alleged discriminatee Jerr
y Rogers.  O™Connell denied the 
accusation, but McIllivain told him that O™Brien had instructed 
McIllivain to ﬁkeep an eye onﬁ O™Connell. 
Although O™Brien, a witness called by the General Counsel, 
was not asked and did not testify about any alleged conversa-
tion with McIllivain, I nevert
heless credit O™Connell™s undis-
puted testimony.  Respondent make
s two points in its brief:  (p. 57) first, it urges me not to draw an adverse inference from 
McIllivain™s absence, because McIllivain is no longer em-
ployed by Respondent.  I agre
e.  Second, Respondent, also 
contends that no violation can be established because 

O™Connell was a supervisor at the time of his encounter with 
McIllivain.  I disagree. 
In Mississippi Power & Light Co.
, 328 NLRB 965, 969 
(1999), the Board stated a good review of general principles of 
law which govern this issue: 
 Section 2(3) of the Act excludes ﬁany individual em-
ployed as a supervisor from the definition of ﬁemployee.ﬁ  

Section 2(11) of the Act defines ﬁsupervisorﬁ as: 
any individual having authority, in the interest of the 
employer, to hire, transfer, suspend, layoff, recall, pro-
mote, discharge, assign, rewa
rd, or discipline other em-
ployees, or responsibly to direct them, or to adjust their 
grievances, or effectively to recommend such action, if 
in connection with the foregoing the exercise of such au-
thority is not of a merely routine or clerical nature, but 
requires the use of independent judgment. 
 Section 2(11) is to be read in the disjunctive, and ﬁthe posses-
sion of any one of the authorities 
listed in [that section] places 
the employee invested with this
 authority in the supervisory 
class.ﬁ  
Ohio Power Co. v. NLRB
, 176 F.2d 385, 387 (6th Cir. 
1949), cert. denied 338 US 899 (1949).  The Board is cautious 
in finding supervisory status because supervisors are excluded 
form the protections of Section 7 of the Act: ﬁ[T]he Board has a 
duty . . . . not to construe supe
rvisory status too broadly be-
cause the employee who is deemed a supervisor is denied em-
ployee rights which the act is intended to protect.ﬁ  
Westing-house Electric Corp. v. NLRB
, 424 F.2d 1151, 1158 (7th Cir. 
1970), enfg. 171 NLRB 1239 (1968), cert. denied 400 US 831 
(1970).  The burden of proving 
supervisory status is on the 
party alleging that such status exists.  
Northcrest Nursing 
Home, 313 NLRB 491, 496 fn. 28 (1993), and cases cited therein. All agree that O™Connell had b
een employed as one of 12 
trainers between March 1994 and 
October 7.  Notwithstanding 
his title, O™Connell spend only about 50 percent of his time 
training new employees on how to
 operate six machines.  The 
other 50 percent was spent on the floor running various ma-
chines for production purposes or running errands for McIl- WEBCO INDUSTRIES 619livain.  As a trainer, O™Connell attended two management 
meetings and participated in employee evaluations.  The 
evaluations were done as part of
 a team concept where employ-
ees were taught ultimately to perform their own evaluations.  
When McIllivain wasn™t present, O™Connell performed his 
duties such as the initialing of timecards or signing reprimands 
when directed to do so by McIllivain.  O™Connell was paid 
$10.30 per hour before his layoff, about 25 cents per hour more 
than the most experienced employee in the department.  Ac-
cording to the General Counsel witness Bill Nance, former 
general business manager of the co
ld draw department, a trainer 
was equivalent to a leadperson. 
In its case, Respondent introduced a six-page position de-
scription for a trainer (R. Exh. 178).  The document is undated 
but Robinette testified she prepared it in 1995.  The document 
was never shown to O™Connell for his examination as a witness in this case and there is no credible evidence that this document 
determined the day-to-day activities of trainers.  I note that 
Respondent did not call as witness 
any of the other trainers, all 
of whom (except for union supporter O™Connell) were re-
classified and transferred to other jobs in lieu of lay-off as part 
of Respondent™s restructuring. 
In McDonnell Douglas Corp. v. NLRB
, 655 F.2d 932, 936Œ
97 (9th Cir. 1981), the issue was whether pilot instructors were 
statutory supervisors.  In affirming the Board™s holding that the 
pilots were employees, the court noted that an instructor-trainee 
relationship is different from 
a supervisor-employee relation-
ship (citations omitted).  The court went on to find that any 

supervisory authority exercised 
was too sporadic to permit a 
finding that the pilot was a statut
ory supervisor.  This is par-
ticularly true, the court held, where the occasional directions is 
exercised over fellow employees of
 equal rank.  This precedent 
is directly applicable to the i
ssue pending.  I find that Respon-
dent has failed to prove that
 O™Connell was ever a statutory 
supervisor.  See General Security Services Corp.
, 326 NLRB 312 (1998) and SDI Operating Partners, L.P.
, 321 NLRB 111 
(1996) (Neither the fact that employee attended one or more 

supervisor™s meetings nor the fact
 that he was consulted regard-ing staffing makes employee supervisor). 
Having credit O™Connell™s testimony and having found him 
not to be a statutory supervisor, I now find that General Coun-
sel has established a violation of 
Section 8(a)(1) of the Act.  In 
the context of this case, McIllivain™s comment that he had been 
instructed to keep an eye on 
O™Connell reasona
bly means that 
McIllivain was to engage in surveillance to discourage 

O™Connell from engaging in union activities.  
Stoughton Trail-
ers, Inc.
, 234 NLRB 1203, 1207 (1978); 
NLRB v. Thermon 
Heat Tracing Services, 143 F.3d 181, 187 (5th Cir. 1998) 
(Foreman warned each other to 
keep track of ﬁunion peopleﬁ). 
6.  Alleged unlawful no-solicitation rule 
a. In September, Respondent™s employee and witness, J.D. Ca-
sey, held a meeting with his s
upervisor, Randy Watson.  Then 
employed as a shift manager, J.D. Casey (a distant relative of 
alleged discriminatee Charley Ca
sey) told Watson that he had 
heard some ﬁscuttlebutt that the union was organizingﬁ (Tr. p. 
1029).10  In response to this information, Watson ﬁsuggestedﬁ 
to Casey and to another supervis
or who was also present, Ken-neth Deeds, that the two superv
isors hold a meeting with their 
subordinates to make sure 
the employees understood Respon-
dent™s no-solicitation policy and to asked if there was any ques-
tions about it.  Deeds, a 23-year employee of Respondent™s who 
also testified as Respondent™s 
witness and Casey did as in-
structed and in mid-Septembe
r assembled a group of about 
seven employees for a meeting.  Both J.D. Casey and Deeds 
testified that Deeds read Respondent™s policy to the employees 
from a sheet of paper.  This policy is in the record and reads as 
follows:  NON-SOLICITATION AND DISTRIBUTION OF 
LITERATURE POLICY 
PURPOSE: Webco intends to provide a work 
environment, which permits a
ll employees to achieve the 
fullest possible level of productivity, with minimal inter-
ruption.  In order to maintain a proper business environ-ment free from interference and inconvenience by other 
employees, the company will adhere to the following so-
licitation and distribution of literature policy. 
PROCEDURE:  1.  Solicitation, distributio
n of literature of other non-
work related items of any kind by employees during work-
ing time of the employee doing the soliciting or distribu-
tion, or distribution of literat
ure of any kind or solicitation 
during the working time of the 
employee being solicited or 
receiving the literature is prohibited. 
2.  Additionally, distribution 
of literature or other non-
work related items of any ki
nd by employees is prohibited 
at all times in working areas. 
3.  Solicitation, distributio
n of literature or other non-
work related items of any kind by persons not employed 
by Webco is prohibited at all times on company property. 
4.  Webco reserves the right to regulate all posting on all bulletin boards. 
5.  All posting must be approved by the Director of 
Personnel Services and related 
only to Webco™s business. 
6.  Employees who are not on duty are prohibited from 
entering or remaining on the premises other than for pur-
poses directly related 
to Webco™s business. 
7.  Employees who violate th
is policy shall be subject 
to discipline up to and including discharge. 
                                                          
 10  The date and substance of this conversation is important because 
it presents the second prong of a finding I will make below that Re-
spondent was aware of renewed union activity prior to the October 7 
layoff.  Casey also testified at hearing, although it was not clear if he 
related this to Watson, that a couple of [unnamed] employees had al-
legedly complained to him and De
eds that they objected to people 
talking to them about the union an
d they asked Casey and Deeds for help (Tr. p. 1030).  The first prong of Respondent™s knowledge will 
relate to Union handbilling at Respondent™s premises on August 19. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6208.  As used in this polic
y, the phrase ﬁworking timeﬁ 
does not include time during the workday such as rest or 
lunch periods when employees are not 
properly engaged in performing their work tasks.  [R. Exh. 166.] 
 Then at the conclusion, when the two supervisors asked if 
anyone had questions, only one employee had a question: Why 

was the meeting being held?  Supposedly this reading and the 
single question took about 30 minutes. 
One of the employees attending the meeting was Eric Mar-
tin, a witness for the General C
ounsel and alleged discrimina-
tee.  Martin worked as a cutoff operator between December 

1994, and October 7.  Martin tes
tified that Deeds stated there 
can be no talk regarding the Union in the shop nor can anyone 
pass out Union literature in the shop.  Allegedly, Deeds contin-
ued to say, these things can 
be done in the breakroom (lunch-
room) only, Martin began to shake his head, a gesture which 

caused Deeds to tell him not to do that.  On cross-examination, 
Martin admitted that Deeds appeared to be reading from a piece 
of paper. 
Out of seven employees present 
only Martin testified in sup-
port of the General Counsel™s theory.  However, another em-
ployee named David Tidwell, 
a 15-year employee, who cur-
rently works as a cut-off machine operator testified for Respon-
dent.  On direct examination,
 Tidwell generally corroborated 
Casey and Deeds.  On cross-examination, he admitted he was 

vague about the meeting, except for the beginning.  There he 
recalled Deeds saying, ﬁI am going to read this, so that there is 
no misunderstandingsﬁ (Tr. p. 1009). 
Based on the above summary of the evidence, I credit Re-
spondent™s witnesses.  The General Counsel does not argue that 
Respondent™s printed policy, rec
ited above, is unlawful and I 
cannot find that the issue was liti
gated at the hearing.  Accord-
ingly, based on Deeds™ reading 
of R. Exh. 166, I will recom-
mend this allegation be dismissed. 
b. A second issue regarding Respon
dent™s no-solicitation policy 
is presented with different witne
sses.  Again in mid-September, Respondent supervisor and witness Charles Conn, a quality control manager employed for 13½ years, held a meeting of 
two of the three employees subordinate to him.  They were 
Jerry Rogers, an employee between August 1984, and Octo-
ber 7, and Roy Morris, an em
ployee between March 1994, and 
October 7.  A third employee 
named Jarred Johnson worked a 
different shift and did not attend.  All three employees were 
employed as quality assurance auditors and Rogers and Morris 
are alleged discriminatees and th
e General Counsel witnesses.  
The two supported the union and we
re laid off; Johnson did not 
testify and was not laid off, although his job was restructured. 
The meeting in question was held
 in the tensile room, a work 
area where certain testing is done, such as tensile strength of 
material, other testing, a comput
er is used and some paperwork is completed.  According to Conn, he held a meeting because 
his then boss, O™Brien asked him to review Respondent™s so-licitation policy.  The tensile 
room served many purposes: be-
sides a work area, and room for m
eetings, it was also used as a 
lunchroom and breakroom.  Rogers and Morris preferred the 

tensile room over the more crowded and apparently louder 
lunchroom.  Conn himself occasionally ate his lunch in there 
and was aware of the more frequent usage by Rogers and Mor-
ris.  I find that the tensile room was a de facto break and lunch-
room for all times material. As Conn entered the tensile room to convene the meeting, he 
locked the door.  His explanation for doing soŠto prevent in-
terruptionsŠis credited only in pa
rt.  Conn also wished to con-vey the gravity of the meeting and he succeeded in that objec-
tive.  According to Rogers, Conn interrogated him about union 
activities, asking him if he was still serious about bringing the 
union into Webco.  Rogers answered that he was.  Conn also 
said that employees could talk about the union on breaktime 
only and in the breakroom only.  
Conn insisted that the tensile 
room was not a breakroom.  Morris, essentially corroborated 
Rogers™ testimony except he re
calls adding that the Webers 
were the Union™s best friend.  On cross-examination, Morris 

recalled Conn saying that while 
it was permissible to take breaks in the tensile room, empl
oyees couldn™t talk about the 
union there.  However, other non
-work subjects such as family, 
hunting and fishing we
re permissible. In his testimony as Respondent 
witness, Conn stated he held 
the meeting in question to ﬁcommunicate various things, com-
ing down from customer relations to such as policies.  And it 
was just updating each individual as a group, on things that are 
going on, as far as changes to 
proceduresﬁ (Tr. p. 1033).  Conn denied making the statements attr
ibuted to him, but allowed on 
cross-examination that he didn™t 
recall everything that he said 
in the meeting. 
This time I credit the General Counsel™s witnesses and find 
that Conn violated the Act by attempting to ban union talk or 
activities from a de facto breakroom, a non-working area when 
used for that purpose.11  Valmont Industries, 328 NLRB 309, 
318 (1999).  Conn also violated the Act by attempting to re-
strict conversations about the Union while allowing conversa-
tions about other subjects.  This
 rule applies both to worktime 
or non-worktime.  Williamette Industries
, 306 NLRB 1010 fn. 2, 1017 (1992); Orval Kent Food Co.
, 278 NLRB 402, 407 
(1986).  I also find that Responden
t violated Section 8(a)(1) of 
the Act by Conn interrogating R
ogers about his union activities. 
7.  Alleged threat and impr
ession of surveillance by 
Supervisor Blevins to Schooley 
The General Counsel™s witness Schooley and supervisor 
Dewayne Blevins went to high sc
hool together and their sons 
participated in the same sports activities.  Blevins has worked 
for Respondent for 15 years and as of September 22, he was a 
supervisor, but did not supervis
e Schooley.  Both sides agree 
that on September 22 about 2 p.
m., Schooley initiated a contact 
with Blevins, who Schooley desc
ribed as a ﬁfriend,ﬁ because Schooley had heard that an antiunion meeting had been held 
that day and Schooley asked his friend Blevins, if any names 
had been mentioned and if it was an antiunion meeting.  This 
conversation occurred near the vending machine where Schoo-
ley had gone to look for Blevins apparently on worktime. 
                                                          
 11  In 
Webco Industries,
 327 NLRB 172, 183Œ184 (1998) made a 
similar finding.  I need not determin
e whether the principle of res judi-
cata applies here. 
 WEBCO INDUSTRIES 621According to Schooley, Belvins confirmed that an antiunion 
meeting had been held that mo
rning, but that no names had 
been mentioned; Blevins added, ﬁthey don™t forget, they re-
member from the past what is going on . . . you need to watch 
out what you are doing . . . .  Right now, you are out of your 
work area so they can fire you, you need to be careful who you 
are talking to and where you are at . . . . they are going to make 
an example out of somebodyﬁ (Tr. p. 363). 
According to Blevins, Schooley asked him if an antiunion 
meeting had been held and if any names had been mentioned.  
This interrogation of Blevins by
 Schooley, lasted a few minutes 
with Blevins telling Schooley only that no names had been 
mentioned at the meeting.  Bl
evins concluded the meeting by 
saying that ﬁthis is worktime, and worktime is worktime.  And 

you probably should be back in your areaﬁ (Tr. p. 1055). 
Like the General Counsel (Br. p. 19), I find some of Blevins™ 
testimony incredible.  For example, he testified that Schooley 
tried to ﬁclearﬁ himself of uni
on involvement, denying he was a 
union supporter.  Blevins denied knowing that Schooley was a 
union supporter or even that he had testified in the prior Board 
hearing.  On the other hand, the substance of Schooley™s testi-
mony does not differ from Blevins™ in certain respects.  So the 
question is whether a conversation initiated by an open and 
active union adherent with a supervisor thought to be a friend is 
a violation of Section 8(a)(1) of 
the Act.  I think not in this 
instance for I can find no coercion.  Compare 
Sundance Con-struction Management, 
325 NLRB 1013 (1998). 
To be sure, the mere existenc
e of friendly relations between 
a supervisor and an employees does not preclude a finding that 
the supervisor employed coercion violative of the Act.  
NLRB 
v. Homemaker Shops, Inc., 724 F.2d 535, 550 (6th Cir. 1984).  
Here however Blevins seems to 
be telling Schooley only that 
the Respondent would be glad to be presented with an opportu-
nity to discharge Schooley.  
Klate Holt Co.
, 161 NLRB 1606, 
1612 (1966). As to the alleged impression of surveillance, the General 
Counsel must prove that Schooley would reasonably assume 
from the statement in question that his union activities had been 
placed under surveillance.  United Charter Service, 306 NLRB 150 (1992).  Even assuming for the sake of argument that I 
credit Schooley™s testimony in toto, I cannot find that it was his 
union activities under surveillance, 
but his activities outside of 
his work area during working time that would be placed under 
surveillance.  In recommending that this allegation be dis-missed, I note that Blevins coul
d have disciplined Schooley for 
being out of his work area at the time of the conversation.  In-
stead, Blevins merely told Schooley to return to his work area 
and be careful in the future.  To find a violation here would not 
only be outside Board law, but 
would turn the principles of 
equity upside down and inside out. 
8.  Alleged unlawful layoffs of certain employees 
The General Counsel has the initial burden of establishing a 
prima facie case sufficient to support an inference that union or 
other activity which is protected by the Act was a motivating 
factor in Respondent™s‚™ action alleged to constitute discrimina-
tion in violation of Section 8(a)(3).
  Once this is established, the 
burden shifts to Respondent to 
demonstrate that the alleged 
discriminatory conduct would ha
ve taken place even in the 
absence of the protected activity.  If Respondent goes forward 
with such evidence, the General Counsel ﬁis further required to 
rebut the employer™s asserted de
fense by demonstrating that the 
[alleged discrimination] would not have taken place in the ab-

sence of the employee[‚s] protected activities.ﬁ  
Wright Line, 251 NLRB 1983 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 US 989 (1982); approved in 
NLRB v. Trans-portation Management Corp.
, 462 US 393 (1983).  See also, 
Fluor Daniels, Inc., 304 NLRB 970 (1991) and Manno Elec-tric, 
321 NLRB 278, 280, fn. 12 (1996).  The test applies re-
gardless of whether the case involves pretextual reasons or dual 
motivation.  
Frank Black Mechanical Services
, 271 NLRB 1302, fn. 1 (1984).  ﬁ[A] finding of pretext necessarily means 
that the reasons advanced by the employer either did not exist 
or were not in fact relied upon, thereby leaving intact the infer-
ence of wrongful motive established by the General Counsel.ﬁ  
Limestone Apparel Corp.
, 255 NLRB 722 (1981), enfd. 705 F.2d 799 (6th Cir. 1982). 
A prima facie case is made out where the General Counsel 
establishes union activity, empl
oyer knowledge, animus, and 
adverse action taken against involved or suspected of 
involvement, which has the effect of encouraging or discourag-
ing union activity.  
Farmer Bros. Co., 303 NLRB 638, 649 
(1991).  Inferences of animus and discriminatory motivation 

may be warranted under all the circumstances of a case; even 
without direct evidence.  Evidence of suspicious timing, false 
reasons given in defense, and th
e failure to adequately investi-
gate alleged misconduct all 
support such inferences.  Adco 
Electric
, 307 NLRB 1113, 1128 (1992), enfd. 6 F.3d 1110 (5th 
Cir. 1993); Electronic Data Systems Corp.
, 305 NLRB 219 (1991). In this case, I find that the General Counsel has established a 
strong prima facie case of discrimination against the remaining 
alleged discriminatees because of their union or other protected 
activities. 
a. As will be mentioned below, I find first that the General 
Counsel has established renewed 
union activity.  As first men-
tioned in fn. 10 above, the Union resumed its union activity 

beginning with the distribution of union flyers on August 19.
12  Respondent was well aware of th
is activity and other activity 
within the plant.  Witness the testimony of supervisor Dye who 
watched this activity for 1Œ2 hou
rs on a hot afternoon.  Animus 
is amply demonstrated not only by the unfair labor practices 
committed in the prior 
Webco
 case, 327 NLRB 172 (1998), but 
by the 8(a)(1) violations found in this case, although fewer than 

those alleged.  Any remaining doubt of animus will evaporate 
as I recite below the testimony 
of certain Gene
ral Counsel wit-nesses not yet mentioned.  The adverse action, of course, is 

evident. 
I begin by noting the timing factor, which to me is ﬁstun-
ningly obvious.ﬂ  
NLRB v. Long Island Limousine Service 
Corp., 468 F.2d 292, 295 (2d Cir. 1972); see also NLRB v. Rain 
                                                          
 12  The argument at hearing whether the Union was beginning a new 
campaign or merely resuming its 1997 campaign is an argument I do 
not join as it makes no differen
ce to any issue in this case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 622Ware, Inc., 732 F.2d 1349, 1354 (7th Cir. 1984).  In sum, 
shortly after Respondent became aware of the resumption of 
union activity, layoffs began.  This
 is not the only factor, but it 
is one factor.  (Compare 
Frierson Building Supply Co.
, 328 NLRB 1023, 1024 (1999).  To be sure this factor has less 
prominence in the present case compared to other cases because 
of the undisputed economic shortfall, which Respondent ex-
perienced at its SW Tube facility. 
I also note that Respondent atte
mpted to justify its lay-offs 
by referring over and over to an
 employee™s ﬁbad attitude.ﬁ  
The Board has long held that such terminology is a code word 
for supporter of union ac
tivities.  See e.g., 
Denholme & Mohr, 
Inc., 292 NLRB 61, 67 (1988).
13  ﬁBad attitudeﬁ in Respon-
dent™s lexicon includes resistance to being a ﬁteam player,ﬁ 
unwillingness to change jobs or shifts in accord with Respon-

dent™s needs (inflexibility), fa
ilure to undergo additional train-
ing and attendance problems.  Robi
nette testified she relied in 
part on her subjective impressions of employees from her sev-

eral years as plant manager to justify the layoffs.
14  In some 
cases, Respondent presented certa
in evaluations to corroborate 
Robinette™s impressions, in other cases, the General Counsel 
offered evaluations to rebut.  
Besides ﬁbad attitudeﬁ meaning 
ﬁunion supporter,ﬁ there is another problem: when the alleged 
discriminatees asked on October 7 why they were being laid 
off, not one was told because of bad attitude or for any other 
personal or disciplinary reason.  Even where certain employees 
specifically asked if certain prior disciplinary actions or screw-
ups were the reason for the layoffs, they were all told the 
layoffs were due to an economic shortfall or competitive pres-
sures.  This vacillation in offeri
ng a consistent explanation for 
its actions raises an inference th
at the real reason for its conduct is not among those asserted.  
Resolute Realty Management Corp., 297 NLRB 679, 687 (1990); Shattuck Denn Mining Corp. v. NLRB, 362 F.2d 466, 470 (9th Cir. 1966). 
This failure of consistency extend
ed even to the hearing.  For 
example, it is not clear whet
her Respondent was laying off 
employees due to an economic 
downturn or terminating em-ployees because they were consid
ered to be poor or marginal 
employees.  As to lay-offs
, Respondent did not oppose any 
applications for state unemploym
ent compensation filed by laid 
off employees.  Moreover, the 
testimony of Dana Weber cov-
ered in excruciating detail the sudden economic problems faced 
by Respondent prior to the layoffs
.  As to terminations, I have 
already described Respondent™s po
licy prohibiting the re-hiring 
of any laid-off employee.  Mo
reover, Robinette and other wit-
nesses covered alleged transgre
ssions of various alleged dis-
criminatees to justif
y their lay-offs.  Under Respondent™s disci-
plinary system, the accumulation of 12 points within a certain 
period of time means automatic dismissal.  An employee can 
also reduce his points by improving his performance over a 
period of time.  One or more alleged discriminatees reached 11 
                                                          
                                                           
13  There was also evidence that Bill Weber referred to certain em-
ployees as ﬁtroublemakers,ﬁ anothe
r term which the Board has found 
means ﬁunion supporters.ﬁ  
Monfort of Colorado
, 298 NLRB 73, 74 
(1990), enfd. in relevant part, 145 LRRM 2923 (10th
 Cir. 1994). 
14  In a case like this, reliance on 
subjective impression is also evi-
dence of an illicit motive.  
NLRB v. Centra, 954 F.2d 366, 374 (6th Cir. 
1992). 
points, but then apparently improved their performance to Re-

spondent™s satisfaction. 
One factor, which I assign no we
ight to, is the employment 
of new employees beginning in the spring of 1999 to work in 
SW Tube and elsewhere.  Generally, when seasoned employees 
are replaced by new employees, 
this is a factor supporting an 
illicit motive.  
Denholme & Mohr, Inc.
, supra, 292 NLRB at 67 
of J.D.; NLRB v. Foodway of El Paso
, 496 F.2d 117, 119-120 (5th Cir. 1974).  Here, however
, Respondent™s apparent policy 
of long duration of not recalling laid-off employees precludes 
the assignment of any weight to this factor.
15 A second factor to which I assign little or no weight is the 
abrupt nature of the layoffs.  In
 this regard, I assume without 
finding that the testimony of Dana Weber is sufficient not only 
to establish that which was not contested in the first place, that 
Respondent™s competition both national and international cou-
pled with a sudden and precipitous decline in the market for 
Respondent™s products required the 53-employee layoff (R. 
Exhs. 156, 157).  Dana Weber 
was corroborated by Respon-
dent™s vice president for operations, Tom Lewis, a 17-year 
employee, and Respondent witness.
  A full-time employee at 
Respondent™s facility in Penns
ylvania beginning in 1994, Lewis 
was suddenly recalled in September to work on the layoffs and 
restructuring required by the economic crisis.  Don Holder, 
Respondent™s director of human resources, also provided 
corroborating testimony on this point. 
So up to this point, Respondent has managed to give a good 
account of its evidence, blunting certain incriminating factors 

such as timing and eliminating ot
her factors.  The case might be 
a close case except for a group of five former Respondent su-
pervisors whose combined testim
ony, in my opinion, presents 
an insurmountable barrier to Respondent.  I call this group, the 
ﬁgang of five.ﬁ 
b. The General Counsel began wi
th Harvey Whittenburg, an 
employee between April 1973, to October 1996, when he was 
terminated for what he claimed were unknown reasons.  At the 
time of his termination Whittenburg was a corporate director 

and prior to that he had been plant manager.  In fact he was part 
of Respondent™s management for 
all his tenure, save for the 
first 2 years.  Based on his at
tendance at vari
ous management 
meetings over the years, Whitte
nburg testified that Bill Weber was very adamant; anyone involved in union activity would 

lose their jobs.  Whittenburg described two past union organiz-
ing drives, one in the mid-1980™s and the other in the early 
1990™s, where Bill Weber orchestrated the lay-offs of union 
supporters.  In the earlier campaign, the names of union sup-
porters were placed on a blackboar
d list.  In the later campaign, 
Whittenburg was told to go out and try to get rid of union sup-

porters.  At this point Bill We
ber held a meeting after union 
flyers had been distributed in
 Respondent™s driveway and re-
peated that anyone involved in 
union activities would lose his 
 15  Notwithstanding my decision on 
this point, Respondent™s former 
classification of ﬁtrainer,ﬁ and about 12 employees in that classification 
before the restructuring indicate 
that Respondent™s employees had a 
level of skill not easily replaced.  Furthermore, Respondent™s alleged 
policy of viewing transfers as 
disfavored is not convincing. 
 WEBCO INDUSTRIES 623job or Bill Weber would close the plant down.  Managers were 
instructed to lay off employees 
using a criteria of attendance, 
and other objective factors and then work in the union support-

ers from a list supplied by Holder. 
According to Dana Weber, Whittenburg™s job performance 
declined for the last 2 years of his employment.  He refused to 
accept other positions, although when
 he finally left, Dana We-
ber provided several positive references.  All of Respondent™s witnesses denied the existence of prior union campaigns and 
Bill Weber specifically denied the statements attributed to him 
by Whittenburg.  I find that Whittenburg™s testimony must be 
viewed with great caution and scrutinized carefully. 
A second witness called by th
e General Counsel is Larry 
O™Brien, a Respondent employee
 between June 1993, and Oc-
tober when he was laid off fro
m his job as quality assurance 
manager.  O™Brien™s testimony begins in the summer when 
managers received information 
of union activity resumption.  
According to O™Brien, General Manager Bill Obermarck told 

supervisors to find out the extent of union activity and report 
back to him (Obermarck did not testify in this 
case).  Eventu-
ally at manager meetings the names of 25 to 30 union support-

ers were placed on a white board in the meeting room.  These 
names included many of the re
maining alleged discriminatees 
in this case such as Schooley, Rogers, Morris, Teague, and 
Leasman.  O™Brien recalled th
at Robinette had questioned how 
Richard Teague and Leasman c
ould have been hired because 
they are respectively, brother an
d brother-in-law to Jim Teague, a union organizer who was ha
ndbilling at Respondent on Au-
gust 19.  O™Brien also recalled how in the meetings during this 
period, certain departments were
 identified as having a high 
concentration of prounion employ
ees, such as maintenance, 
tool and dye, and cold draw. 
A third former supervisor was James Kash, an employee be-
tween, August 1993, and March 1999 when he resigned as 
director of quality assurance.  Kash had also worked for a few 
years as general manager of Respondent™s SSCM facility.  

Kash described a ma
nagement meeting on October 6, which 
Bill and Dana Weber attended for a while.  When they left, 

Robinette provided Kash and other managers with a list of 50 to 
55 names of employees to be laid
 off.  During a discussion of 
those employees on the list, ma
nagers made comments about 
some.  For example, someone said Schooley, Rogers, and Les-
lie were involved with the Union and Leslie had a union sticker 
on the back of his motorcycle
.  Other comments were made 
about employees™ attendance, work
 habits, or attitude.  Appar-ently there was some trading going on with respect to those 
employees not thought to be un
ion supporters.  Some names 
were deleted and others added. 
 According to Kash, before he 
left, Bill Weber said that anyone removed from the lay-off list 
would be the responsibility of the managers for that depart-
ment.  Weber denied making this remark. 
When Kash resigned he wrote a letter to Lewis giving the 
reason for his departure as a 
difference of opinion over policy (R. Exh. 163).  According to hi
s supervisor at the time, Re-spondent witness John Bayless,
 Kash was having trouble in 
performing his assigned tasks. 
The General Counsel™s fourth 
former supervisor was Bill Nance, a Respondent employee 
between July 1997, and Janu-
ary 1999, when he was laid off.  Nance had been the general 

business manager of the cold 
draw operation.  In August, Nance began to attend management
 meetings in the conference 

room where Robinette and Holder described the cold-draw 
department as a ﬁhot bed for 
union activity.ﬁ  Nance also de-
scribed the October 6 meeting and generally corroborated 
Kash™s account as to the existen
ce of a lay-off list.  Schooley 
was described as having a black 
mark against him for being a union organizer and Lewis added, ﬁhe™s out of here.ﬂ  Others 
were described as union sympathi
zers:  Rogers, Morris, Ruck-
man, O™Connell, Teague, and Williams.  Supposedly Leasman 
was described by Holder as a union plant.
16  To the extent he 
was familiar with the names of employees on this list, Nance 
said the job performance of most was fairly good but in any 
event, job performance was not discussed as the reason they 
were on the list.  Based on his 
observation, Nance thought some 
employees targeted as union sympathizers were innocent of the 
charge. 
Dana Weber described Nance as an unsatisfactory employee 
who was not getting the job done. 
 Lewis also described Nance 
as not having a clue about what was going on. 
The final General Counsel witness in this category was 
Robert Krevett, an employee between January 1997, and No-
vember when he was terminated.  Krevett had been the person-
nel manager for SW Tube a
nd attended the August manage-
ment meeting referred to above.  He recalled Robinette™s com-
ment deploring the hiring of 
Richard Teague and expressing concern that he was a union plant. 
 Krevett testified that at this 

meeting, Robinette told participants that if an opportunity pre-
sented itself to get rid of the union sympathizers, the company 
should do it. According to Dana Weber, Krevett was fired because of an 
unacceptable philosophy of personnel management, which 
involved the showing of favoritism,
 inability to resolve a sexual 
harassment problem, and workmen™s compensation difficulties.  
In fact, he was so bad, that when told he would be fired, he 

wept in the presence of Dana 
Weber, apparently thereby con-
firming his incompetence, in her eyes. 
A fair summary of the evidence presented by the ﬁgang of 
fiveﬁ is to present irrefutable 
evidence of Respondent™s unlaw-
ful motive in targeting union supporters to be laid off.  With the 
partial exception of Whittenburg, I credit these witnesses over 
all of Respondent™s witnesses 
who denied making the remarks 
attributed to them.  I also find that Respondent equated support 
for the union as a negative, which 
deserved employee™s layoff.  
The witnesses are generally i
ndependent and mutually corrobo-
rating and despite certain unlikel
y aspects, for example discuss-
ing Leasman at an October mee
ting when he had been termi-
nated in August, I believe their te
stimony.  In so finding, I have 
considered that each could have a motive to fabricate.  But 

when taken together there is just too much evidence to disbe-
lieve.
17                                                           
 16  By this time of this meeting, Leasman had been terminated for 
about 6 weeks. 
17  Respondent™s contentions regarding the ﬁgang of fiveﬁ (Br. pgs. 
32Œ40), is not convincing. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 624c. I turn briefly to the alleged discriminatees remaining in this 
case.  Robert Leasman was hired in late July and terminated on 
August 24.  Originally hired as a ﬁtemporary,ﬁ he worked for 2 
weeks until a hiring official returned from a vacation.  At this 
time he was made permanent. 
 On August 19, Leasman was 
driving out of work in his rather prominently decorated truck, 

which contained the name of his auto repair business, when he 
stopped to talk with and receive a union handbill from Jim 
Teague to whom he was related.
  That night he attended the 
union meeting mentioned in the 
handbill.  On August 24, his 
supervisor Frank Casey, who did 
not testify, told him, without 
explanation, that his servi
ces were no longer required. 
When terminated, Leasman was a probationary employee.  
However, this fact does not 
immunize Respondent™s decision 
from scrutiny.  
Caguas Asphalt, Inc., 296 NLRB 785, 785Œ786 (1989).  But see Parker Seal Co.
, 239 NLRB 1023, 1026 (1978).  Besides accepting the flyer and attending the union 
meeting, Leasman had another st
rike against him, he was Jim Teague™s brother-in-law and former supervisor O™Brien credi-

bly testified that Robinette ma
de a critical comment about him 
for this reason (Kash also claimed to have recalled a similar 
comment made by Robinette at 
a meeting on October 6, but by 
this time Leasman was long gone and 
I do not credit this part of 
his testimony). 
At hearing, Respondent establis
hed that several others re-
ceived union handbills and some of these recipients also at-
tended the union meeting that night, but none of them experi-
enced immediate terminations, a
lthough many were laid off on 
October 7.  Leasman was the 
only employee on probation and I 
find that he was perceived to be the most vulnerable because of 
his status.  I find that Respondent was aware of his protected 
activities based on the surveillance of Dye.  In the absence of 
any credible explanation for his abrupt termination, I find that 
he was terminated in violation of Section 8(a)(3) of the Act.
18 As to the others, I find that all engaged in union activities 
primarily in early 1997 when th
e union campaign began.  Re-
spondent singles out Charley Ca
sey as one who never engaged 
in union activities (Br. p. 10).  I 
find that he signed a union card 
on May 20, some several months 
before his lay-off.  I cannot 
account for Casey™s signing of a card at this time and there is 

no direct evidence that Respondent was aware of Casey™s union 
activities; however, the following circumstantial evidence is 
very convincing.  Respondent w
itness, John Bayless, Director of Maintenance and Engineering 
and Casey™s boss, desired to 
fire Casey in 1996 for failure 
to perform his job adequately based in part on his illiteracy.  Casey sought and received the 
personal intervention of Bill Weber with whom he had some 
sort of personal relationship due 
to the former™s 26-year tenure 
with the company.  Bill Weber prevented Casey™s termination 

on condition that Casey learn to r
ead and write by working with 
a personal tutor paid for by the company and working in part on 

company time.  Casey quit this 
program after 2 months without 
achieving its objective.  Yet he continued working, apparently 
                                                          
                                                           
18  Leasman was also held accountable for the union activities of his 
relative, Jim Teague.  
NLRB v. Advertisers Mfg. Co.
, 823 F.2d 1086, 
1089 (7th Cir. 1987). 
under the protection of Bill Weber until October 7, when We-

ber gave permission to include Ca
sey on the lay-off list.  This 
shows me that animosity toward the union trumped any per-

sonal relationship.19 Richard Teague, like Leasman, 
was related to union organ-
izer Jim Teague and was blackballed for that reason.  I agree 
with General Counsel (Br., p. 21
), that the names of Schooley, 
Rogers, Morris, Martin, Ruckman, and O™Connell were men-tioned by the ﬁgang of fiveﬁ as being on a list, identified as pro-
union.  This is probative eviden
ce of Respondent™s motive, if 
not dispositive.  See 
Jet Star, Inc., 328 NLRB 580, 583 (1999). 
Respondent offered evidence that the alleged discriminatees 
were marginal employees and guilty of having a bad attitude.  

Respondent uses a number of diffe
rent forms to evaluate its 
employees such as reviews, consultations, and formal evalua-
tions.  Each of these forms prep
ared on a regular schedule has a 
number of subsections, which fre
quently rated a subject good in 
one area, deficient in another.  Many of these forms were of-
fered by Respondent in support 
of its defense (R. Exhs. 15Œ70, 
72Œ75, 164Œ165).  General Counsel offered similar documents 
on the alleged discriminatees (s
ee e.g. GC Exhs. 2Œ20), appar-
ently to show the alleged discr
iminatees were not so bad after 
all.  The fact is for even the worst alleged discriminatee, certain 
sections support the General Counsel™s theory; for even the 
best-alleged discri
minatee, certain sections support Respon-dent™s theory.  Those employee
s among the 53 laid off, who are not claimed to be alleged disc
riminatees also had records, 
which could be argued from either side.  For good measure, my 
attention is also called to thos
e employees not laid off who in 
some cases had equally inconsis
tent records (GC Exh. 37, 38Œ
119).  The result of this tidal wave of reports, evaluations, re-views, and disciplinary write-ups is in my opinion, inconclu-

sive. 
This still leave more than ample 
evidence to find in favor of 
the General Counsel.  To be more
 specific, I find that Respon-
dent has failed to rebut the 
General Counsel™s strong prima facie case as to Gary Schooley, Jerry Rogers, Roy Morris, 
Shawn Wilson, Richard Teague, Terry Ruckman, Eric Martin, 
Charlie Williams, Bryan O™Connell, and Charley Casey.  All 
engaged in union activities.  Ba
sed on direct and circumstantial 
evidence, Respondent was aware 
of these activities.  Respon-
dent™s animus is undeniable, and 
they were all laid off.  See 
Garvey Marine, 
328 NLRB 991 (1999) (Respondent failed to 
meet ﬁformidableﬁ burden of showing that it would have taken 
disciplinary action against employ
ees regardless of their union 
activities).  
American Wire Products, 
313 NLRB 989 (1994) 
(mass discharge of union suppor
ters unlawfully motivated); 
Hoffman Plastic Compounds, 306 NLRB 100 (1992) (during 
valid layoffs for economic reas
ons, Respondent discriminato-rily selected union supporters to be
 included in group to be laid 
off). In sum, Respondent™s action 
removed the principal union 
supporters from the plant just as Bill Weber vowed to do in the 
 19  It appears to me that Bill Weber condoned the failure of Charley 
Casey to improve himself, and ther
efore Respondent may not thereafter 
rely on that alleged misconduct as 
a basis for discharging Casey.  
Vir-
ginia Electric & Power Co.
, 262 NLRB 1119 , 1126 (1982). 
 WEBCO INDUSTRIES 625past.  To the extent, some less prominent union supporters re-
main; and to the extent employees neutral or even opposed to 
the union were included, the General Counsel™s case remains 
unaffected.  See 
Birch Run Welding & Fabricating, Inc.
, 761 
F.2d 1175, 1180 (6th Cir. 1985).  I find that Respondent vio-
lated Section 8(a)(3) and (1) of the Act by the layoffs of those 
named above. 
9.  Alleged violations of Section 8(a)(4) 
As to Schooley, Ruckman and Williams, the General Coun-
sel also contends they were selected for layoff because they 
participated in the prior Board hearing.  The purpose of Section 
8(a)(4) is to assure an effective administration of the Act by 
providing immunity to those who initiate or assist the Board in 
proceedings under the Act.  
General Services, Inc.
, 229 NLRB 
940, 944 (1977).  Despite the Board™s ﬁliberal approachﬁ in 
order to fully effectuate the section™s remedial purpose (Id., p. 
941), I find that the General Counsel has failed to prove a viola-
tion here.  Dana Weber credibly testified that after the prior 
hearing was completed, she held
 a managers meeting and told 
those in attendance that they were to put the case behind them 

as there was work to be done.  Managers were also told to 
spread the word that there woul
d be no retaliation against pro-
union employees, witnesses and others by managers or by anti-
union employees.  The General 
Counsel witness and former 
supervisor Krevett corroborated Dana Weber on this point.  

Indeed, until the start up of union activity in the summer, that 
message appeared to take hold.  So in a strange and curious 
way, Respondent™s defense to this
 charge is that in laying off 
the three alleged discriminatees, it was motivated not by their 

participation in a prior Board hearing, but by their status as 
union supporters, thereby violating a different section of the 
Act.  I find no merit here and recommend this allegation be 
dismissed. 
10.  Alleged waiver of rights against respondent 
Respondent has timely raised an
 affirmative defense involv-
ing the severance agreements/releases.  Of the 10 discrimina-
tees in this case, only 2, Eric Martin and Charley Casey exe-
cuted these documents (R. Exhs. 76, 77 (Martin) and 92, 93 
(Casey).  The issue is whether these severance agreements were 
effective to bar Martin and Casey from the relief they are enti-
tled to under this decision.  Respondent™s brief on this point 
was submitted midhearing and is contained in the record (R. 
Exh. 94(a)). 
According to Respondent, it attempted to lessen hardship to those, which Respondent was for
ced to lay off to remain com-
petitive, by offering sums of money pursuant to a severance 

agreement.  Under this agreement, the subject employee agreed 
to release Respondent from a clai
m or liability, including any 
claims under the Act.  Responden
t claims the current ULP case 
arose when the subject employees breached their agreement 
(This alleged breach did not bar Respondent from entering into 
private settlement agreements with many alleged discriminatees 
who signed the severance agreements).  Respondent bases the thrust of its argument on Hughes Christensen Co.
, 317 NLRB 633 (1995). In Hughes Christensen
, the Board held that the validity of 
the severance agreements shoul
d be governed by the same 
standards as private non-Board settlements under 
Independent Stove Co., 287 NLRB 740 (1987).  Using that analysis, the 
Board found the severance releases
 were effective and the com-
plaint was dismissed. I will engage in the same analysis mandated by the Board, 
find the facts in 
Hughes Christensen 
to be distinguishable and 
reach a contrary conclusion: 
(1) Whether the parties have agreed to be bound by the posi-
tion taken by the General Counsel.  In this case, neither the 
Union (Charging Party here) nor the General Counsel was ever 
noticed nor did they agree to be bound.  At page 635 of 
Hughes Christensen
, the Board noted that the Union was not a party to 
the severance agreement, but the Board held that factor is out-

weighed by other factors.  I am bound by the Board™s view, of 
course, but I cannot understand how
 an employee could waive 
the rights of the nonparty union.  In 
American Broadcasting 
Co., 290 NLRB 86, 88 (1988), the Board discussed under what 
conditions a union could waive th
e rights of employees.  Such 
waivers are disfavored and there must be clear and unmistak-
able evidence of the union™s inten
tion to give up an employee 
right.  Surely an employee™s waiver of union rights must met 

the same high threshold, particular
ly in a case like that pending 
at bar, where the union has important institutional rights to 
vindicate, such as its right to prove to its supporters that an 
employer may not frustrate its organizational campaign by 
terminating its supporters.  Such rights as these should not be 
waivable by the whim or caprice
 of an impoverished employee 
whose hardship was created by 
the unlawful acts of the em-
ployer. 
In Hughes Christensen Co., the General Counsel opposed the 
agreement.  However, at the time the agreements were signed, 
the charges filed on behalf of the alleged discriminatees had 
been dismissed by the Regional 
Director and had not yet been 
reinstated by the General Counsel
, so this factor affected the 
Board™s calculus as to the risks inherent in litigation and the 
stage of litigation.  In the instant case, the Union™s first charge 

was filed on October 8 alleging 
the unlawful terminations of 
Morris, Rogers, Schooley, White
, Stephenson, Wilson, and 
Richard Teague (GC Exh. 1(a)).
  Martin signed his agreement 
on October 7 (R. Exh. 76) and Ca
sey signed his on November 3 
(R. Exh. 92).  So for Martin no 
case even existed and for Casey, 
the case was still in the investig
ative stages, major points of 
departure from 
Hughes Christensen
. (2) Another significant differe
nce concerns the Respondent™s 
history.  Unlike the Respondent in 
Hughes Christensen, Re-spondent here has a history of violating the Act.  Moreover, 

there is a nexus between the pr
ior violations and those found 
here which, in my view, further strengths the General Counsel™s 
argument. 
(3) To be sure, Martin and Casey were advised to consult an 
attorney, were given a period of time to agree to the severance 
agreement plus another period of seven days to revoke or re-
scind after signing, all like those releases found valid in 
Hughes Christensen
.20  However, I find the difference outweigh the 
similarities and 
Hughes Christensen does not apply to the pre-
                                                          
 20  I assume without finding that 
these and other relevant considera-
tion are adequate to show lack of coercion or duress. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 626sent case.  Inexplicably, no party to this case has cited the later 
Board decision of 
Weldun International, Inc.
, 321 NLRB 733 
(1966), enfd. in relevant part, unpublished order, Docket #97-

5272 (6th Cir. 9/16/98).  In that case, the Board held (p. 734), 
that Respondent had failed to de
monstrate that it would have 
permanently laid off 29 employees,
 absent the union campaign.  
At page 734, footnote 6, the Board distinguished 
Hughes Chris-tensen for the same reason I do, above, because the case was in 
the investigative phase and had no
t been dismissed (at p. 754 of 
the J.D. the judge deals with the question of the Charging Party 

Union not being a party to the 
severance agreements, a point that the Board did not take up). 
Both Weldun International Inc., fn. 6 and a still later case, 
Krist Oil, 328 NLRB 825 fn. 3 (1999) leave to the compliance 
stage of the proceeding, the question of the effect that the 
amounts received shall have 
on these employees backpay 
awards.  I will do the same.
21  For now, I find that Respondent 
has failed to prove its affirmativ
e defense and as to Martin and 
Casey, the severance agreements/releases are null and void.
22 11.  Alleged bar of certain allegations by 
Section 10(b) of the Act 
In GC Exh. 1(n)), the General Counsel sought to amend the 
complaint to add (to par. 6(b)) Casey, Williams, and O™Connell 
as alleged discriminatees termin
ated on October 7, in violation 
of the Act.  The General Counsel also sought to add Schooley, 
Ruckman, and Williams as alleged discriminatee in par. 6(d) in 
violation of Section 8(a)(4) of the Act, an allegation, I have 
found without merit above.  A second notice to amend is found 
at G.C. Ex. 1(q), which amends par. 5 of the complaint to allege 
threats of unspecified reprisals by supervisor Mark McIllivain, 
a violation I found above, and unlawful videotaping by 
Robinette and threats by superv
isor Ronnie Cole, two allega-
tions I found to be l
acking in merit above. 
In addition to the McIllivain allegation, I found merit to the 
Schooley, Williams, and Casey 
amendment.  I allowed the amendment at hearing with the understanding I would re-

examine the issue in my decision.  I now re-affirm my decision 
made at hearing. 
A statute of limitations defense is an affirmative defense and 
the initial burden of proceeding 
with an affirmative defense 
rests with Respondent.  Silver State Dispos
al Service, Inc.
, 326 
NLRB No. 25, slip op. p. 2 (1998).  I find here that Respondent 
has failed to meet its burden of proof.  I begin with 
Burlington 
Times, Inc.
, 328 NLRB 750, 751Œ752 (1999), citing 
Redd-I, Inc., 290 NLRB 1115 (1988), where the Board instructed that 

any amendment of the complaint must be closely related to an 
allegation contained in a timely 
filed charge.  As further con-
tained within, 
Redd-I, Inc.
, the Board looks to (1) whether the 
                                                          
 21  At p. 61 of its brief, Respondent asserts that Schooley returned to 
work for 1 day and quit and Leasma
n never showed up at all, both having been reinstated by the 10(j) 
proceedings.  If true, these represen-tations present additional issues for compliance and I express no opin-
ion on these representations at this time. 
22  At pgs. 4Œ7, R. Exh. 94(a), Re
spondent discussed its view of 
whether the severance agreements are valid under Federal law and 

Oklahoma law.  I see no reason to 
enter into that debate since the agreements are not valid under Board law. 
new allegations involve the same 
legal theory as the allegations 
in the charge; (2)  whether the allegations arise from the same 
factual situation or sequence of ev
ents as the allegations in the 
charge; and (3) whether a Respondent would raise the same or 
similar defense to both allegations. 
I have already referred to the or
iginal charge (GC Exh. 1(a)) 
filed on October 8 and alleging the unlawful termination of 
certain employees.  The amended charge (GC Exh. 1(c)) filed 
on December 29 alleges an unlawful course of conduct by Re-
spondent including interrogations, restrictions on communica-
tions regarding unions, threats, and other coercive activities. 
Extended discussion is not warranted.  Surely it is evident 
that in the allegations found to here merit, the same legal theory 
is present, arising out of the sa
me factual situation or sequence 
of events and Respondent raises the same defense; a straight 
denial of the allegation. 
Accordingly, I find that amendments are closely related to 
the original charge and are predicated on the same legal theory.  
Epic Security Corp.
, 325 NLRB 772, 775 fn. 13 (1998), citing 
Nickles Bakery of Indiana
, 296 NLRB 927, 928 fn. 5 (1989); 
Sonicraft, Inc. v. NLRB
, 905 F.2d 146, 148Œ149 (7th Cir. 1990). 
CONCLUSIONS OF LAW 
1.  Respondent is an employer
 engaged in commerce within 
the meaning of Sections 2(2)
, (6), and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  Respondent violated Section 8(a)(1) of the Act by its Su-
pervisor Harmon interrogating 
employee Schooley about his 
union activities; by its supervisor McIllivain threatening em-
ployee O™Connell with unspecified 
reprisals; by its supervisor 
Conn restricting employees discussions about the union on non-
worktime in a de facto breakroom and on worktime when em-
ployees were permitted to discuss other subjects, but not the 
union; and by Conn interrogating Rogers about his union activi-
ties. 4.  Respondent violated Section 8(a)(3) and (1) of the Act by 
terminating employee Robert Le
asman and by laying off Gary 
Schooley, Jerry Rogers, Roy Morris, Shawn Wilson, Richard 
Teague, Terry Ruckman, Eric Martin, Charlie Williams, Bryan 
O™Connell, and Charley Casey. 
5.  Respondent has failed to 
prove its affirmative defenses 
that two employees waived thei
r right against Respondent by 
signing severance agreements/releases and that certain amend-

ments to the complaint are barred by the statute of limitations. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.  Having also found that the Respon-

dent unlawfully terminated one em
ployee and laid off others, I 
shall recommend that the Responde
nt be required to reinstate 
them immediately to their former
 positions or, if those positions 
no longer exist, to substantiall
y equivalent positions, without 
prejudice to their seniority or to
 any other rights or privileges 
previously enjoyed, dismissing if necessary any person hired 

after October 7, 1998, and make the employees whole for any 
 WEBCO INDUSTRIES 627loss of earnings and other benefits suffered as a result of the 
Respondent™s unlawful termination 
and lay-offs.  Backpay is to 
be computed in the manner prescribed in F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest to be computed in accor-
dance with New Horizons for the Retarded
, 283 NLRB 1173 
(1987). In light of Respondent™s prior 
unfair labor practices and the 
unfair labor practices found here 
and the serious nature of the 
violations, I will recommend that a ﬁBroadﬁ Order is warranted 
on the grounds that Respondent has demonstrated a proclivity 
to violate the Act and a general disregard for the employees™ 
statutory rights.  
Hickmott Foods, 242 NLRB 1357 (1979); 
Western Plant Services
, 322 NLRB 183 fn. 1 (1996). 
[Recommended Order omitted from publication.] 
 